

Exhibit 10.1
 

 
 

 
PURCHASE AGREEMENT
 
BETWEEN
 
BEHRINGER HARVARD 250/290 CARPENTER LP,
a Texas limited partnership
 
AS SELLER
 
AND
 
FOREST CITY COMMERCIAL DEVELOPMENT, INC.
an Ohio corporation
 
AS PURCHASER
 
covering and describing
 
250/290 E. JOHN CARPENTER FREEWAY OFFICE BUILDING
 
in
 
Dallas County, Texas

 



 
 

--------------------------------------------------------------------------------

 


Exhibit 10.1
 



PURCHASE AGREEMENT
 
THIS AGREEMENT is entered into as of April ___, 2011 (the “Effective Date”),
between BEHRINGER HARVARD 250/290 CARPENTER FREEWAY LP, a Texas limited
partnership (“Seller”), and FOREST CITY COMMERCIAL DEVELOPMENT, INC., an Ohio
corporation (“Purchaser”).
 
ARTICLE I
 
PURCHASE AND SALE
 
1.1          Agreement of Purchase and Sale. In consideration of their covenants
set forth in this Agreement, Seller agrees to sell to Purchaser, and Purchaser
agrees to purchase from Seller, for the Purchase Price (as hereinafter defined)
and on the terms and conditions set forth herein, the following:
 
(a)           All of the land situated in the City of Irving, the County of
Dallas and the State of Texas, described on Exhibit A attached hereto and made a
part hereof, together with all right, title and interest of Seller in and to all
benefits, privileges, easements, tenements, hereditaments and appurtenances
thereon or appertaining thereto, and together with all right, title and interest
of Seller in and to adjacent streets, alleys and rights-of-way (the “Real
Estate”).
 
(b)           All structures, buildings, improvements and fixtures, including
without limitation all equipment and appliances, used in connection with the
operation or occupancy thereof, such as heating and air-conditioning systems and
facilities used to provide any utility services, parking services,
refrigeration, ventilation, trash disposal or other services owned by Seller and
located on the Real Estate (“Improvements”).
 
(c)           All personal property owned by Seller located on or in the Real
Estate or Improvements and used in connection with the operation and maintenance
of the Real Estate or Improvements (“Personal Property”), as listed on
Schedule 1.1(c) attached hereto and incorporated by reference herein.
 
(d)           Seller’s interest in the leases and other agreements to occupy the
Real Estate and/or the Improvements, or any portion thereof (all such leases and
agreements being sometimes collectively referred to herein as “Leases”), as
listed on Schedule 1.1(d) attached hereto and incorporated by reference herein
(including any new Leases or amendments to Leases approved by Purchaser pursuant
to Section 5.4(d) of this Agreement).
 
(e)           All intangible property owned by Seller and used in connection
with the Real Estate, Improvements and Personal Property, including
specifically, without limitation, all right, title and interest of Seller in and
to the following: (i) all trademarks and trade names used in connection with any
part of the Real Estate and Improvements (specifically excluding, however, the
name “Behringer Harvard,” any derivative thereof or any name which includes the
words “Behringer Harvard” or any derivative thereof), (ii) all plans and
specifications in the possession of Seller which were prepared in connection
with the construction of any of the Improvements, including, without limitation,
to the extent in Seller’s possession, all contractor estimates, drawings, plans
and specifications relating to the proposed parking garage and common area
renovations, (iii) all licenses, permits and warranties now in effect and in the
possession of Seller with respect to the Real Estate, Improvements and Personal
Property, including, without limitation, to the extent in Seller’s possession,
all permits and approvals relating to the proposed parking garage and common
area renovations, and (iv) the written contracts capable of being assigned (the
“Contracts”) relating to the Property (as hereinafter defined), including
without limitation all equipment leases and all rights of Seller thereunder
relating to equipment or property located upon the Property, all as listed on
Schedule 1.1(e) attached hereto and incorporated by reference herein (including
any new Contracts or amendments to Contracts and excluding any Contracts that
are terminated pursuant to Section 3.6 of this Agreement) (collectively,
(i)-(iv), the “Intangible Property”).
 
PURCHASE AGREEMENT
 
 
Page 1

--------------------------------------------------------------------------------

 


Exhibit 10.1
 



1.2          Property Defined. The Real Estate, Improvements, Personal Property,
Leases and Intangible Property are sometimes collectively referred to herein as
the “Property.”
 
1.3          Permitted Exceptions. The Property shall be conveyed subject only
to the matters which are, or are deemed to be, Permitted Exceptions pursuant to
Article II hereof (herein referred to collectively as the “Permitted
Exceptions”).
 
1.4          Purchase Price. The purchase price for the Property shall be
Twenty-Seven Million DOLLARS ($27,000,000) (“Purchase Price”).
 
1.5          Payment of Purchase Price. The Purchase Price, as increased or
decreased by prorations and adjustments as herein provided, shall be payable in
full at Closing in cash by wire transfer of immediately available federal funds
to Escrow Agent as part of the Closing.
 
1.6          Participation As additional consideration for the transaction
contemplated herein, Purchaser hereby grants, transfers, assigns and conveys to
Seller the Seller Profits Interest, which grant and interest shall continue
until the final payment of the Seller Profits Interest is made. The Seller
Profits Interest shall mean an amount equal to Seller’s Cash Flow Interest and
Seller’s Capital Event Interest. Seller’s Cash Flow Interest shall mean an
amount equal to the product of 10% times Net Cash Flow. Seller’s Capital Event
Interest shall mean 10% of the aggregate of all proceeds from any sale of the
Property, any other sale or refinancing and any condemnation, collection of
insurance proceeds (other than business interruption proceeds) or other capital
event (any of the preceding items being a “Capital Event”) occurring with
respect to the Property. Net Cash Flow shall mean (i) the amount by which gross
income of the Project (which shall include, without limitation, all income
received by Purchaser from and in connection with any leasing activity) exceeds
operating expenses (which shall mean the actual cash operating expenses of the
Property incurred during the period in question and which are consistent with
generally accepted operating practices for similar properties) and (ii) cash
resulting from the foregoing calculation is actually distributed to the entities
owning Purchaser. The total amount of Seller’s Profit Interest shall not exceed
$1,000,000 and Seller shall not receive Seller’s Capital Event Interest until
Purchaser has received a 15% return of its capital and the return of its
capital. The Seller Profits Interest shall be secured by a subordinate lien deed
of trust, subordinate to all mortgages, mezzanine debt and equity providers. The
provisions of this Section 1.6 shall survive the Closing.
 
There shall not be deducted as an expense in calculating Net Cash Flow any
overhead of Purchaser or any affiliate of Purchaser (such as general accounting
and executive offices, telephones, secretaries, etc.) nor salaries to employees
or partners of Purchaser or an affiliate of Purchaser, except for ordinary and
customary expenses for an onsite property management office. The following shall
also be approved for operating expenses: (i) an asset management fee of one
percent (1%) of gross revenues, (ii) a leasing commission or an override
commission not to exceed six and three-quarters percent (6.75%) of base rent in
total, (iii) the property management fee not to exceed two percent (2%) of gross
revenue and (iv) a construction management fee of all construction performed in
the building up to five percent (5%) of total construction costs inclusive of
any construction management fee paid to contractors. Additionally, the budget
will include a development fee in the amount of two and one-half percent (2.5%)
of the total project cost. Federal or state income taxes of Purchaser shall not
be deducted in calculating Net Cash Flow. Any non-cash deductions such as
investment tax credits and depreciation shall not be deducted in calculating Net
Cash Flow.
 
PURCHASE AGREEMENT
 
 
Page 2

--------------------------------------------------------------------------------

 


Exhibit 10.1
 



Purchaser shall keep all accounts, books and records relating to the Property in
accordance with good accounting practices, consistently applied. Seller shall
have the right, at its sole cost and expense, at all reasonable times during
business hours to examine and make copies of the books on account of the
Purchaser and the Property. Purchaser shall submit to Seller on an annual basis
audited financial statements for the Property and the calculation of the return
each year. Additionally, Purchaser shall present a certified statement of the
amount of distributions to the owners of Purchaser for the prior fiscal year.
Purchaser shall provide Seller with notice in writing five business days in
advance of consummating any Capital Event.
 
Should the Property at any time incur an operating deficit or other loss,
Purchaser may advance to the Property an amount sufficient to cover such
operating deficit or other loss. Advances by the Purchaser to the Property for
such purposes shall constitute Purchaser’s equity. Any Purchaser’s equity or
loans by owners of Purchaser to Purchaser shall be pari passu with Seller’s
rights hereunder and shall be repaid if and when Seller receives payments in
connection with the Seller Profits Interest. Seller shall not share in and shall
have no obligations with respect to any loss suffered by the Property.
 
Seller by its acceptance hereof does not become a partner of Purchaser and in no
event shall Seller be liable for any of the debts, obligations or liabilities of
Purchaser or any affiliate of Purchaser or claim any of the tax benefits
resulting from the ownership of the Property, including without limitation any
depreciations or tax investment credit on any or all of the Property nor is
Seller liable for any contributions to the Purchaser. Seller’s only interest
created hereunder is the right to Seller’s Cash Flow Interest and/or Seller’s
Capital Event Interest, if any.
 
The amounts, if any, which may be payable for the Seller’s Cash Flow Interest
shall be payable on the same date as any distributions relating to Net Cash Flow
are made to the entities owning Purchaser. The amounts, if any, which may be
payable for the Seller’s Capital Event Interest shall be payable by Purchaser on
the date of any Capital Event.
 
1.7          Earnest Money. Within three business days of the execution and
delivery of this Agreement, Purchaser shall deposit with Chicago Title Insurance
Company (“Title Company”), having its office at 712 Main Street, Suite 2000E,
Houston, Texas 77002, Attention: Jimmy Erwin/Reno Hartfiel (the “Escrow Agent”),
the sum of One Million Dollars ($1,000,000) (the “Earnest Money”) in good funds,
either by certified bank or cashier’s check or by federal wire transfer. Escrow
Agent shall hold the Earnest Money in an interest-bearing account in accordance
with the terms and conditions of this Agreement. For purposes of issuing the
Title Policy, the Escrow Agent shall “co-broker” the Title Policy with First
American Title Insurance Company (“First American”), and such parties shall
split any commissions as follows: Escrow Agent to receive commissions on the
base title policy premium up to the amount of the Purchase Price and First
American to receive commissions on any title policy premium in excess of the
Purchase Price and on any endorsements to the title policy. All interest
accruing on such sum shall become a part of the Earnest Money and shall be
distributed as Earnest Money in accordance with the terms of this Agreement. The
Earnest Money shall be applied to the Purchase Price at Closing unless otherwise
set forth herein. After the expiration of the Inspection Period, the Earnest
Money shall become non-refundable to Purchaser unless otherwise expressly set
forth in this Agreement.
 
1.8          Independent Contract Consideration. Upon the Effective Date,
Purchaser shall deliver to Seller a check in the amount of Fifty Dollars ($50)
(the “Independent Contract Consideration”), which amount Seller and Purchaser
hereby acknowledge and agree has been bargained for and agreed to as
consideration for Seller’s execution and delivery of this Agreement. The
Independent Contract Consideration is in addition to and independent of any
other consideration or payment provided for in this Agreement, and is
nonrefundable in all events.
 
PURCHASE AGREEMENT
 
 
Page 3

--------------------------------------------------------------------------------

 


Exhibit 10.1
 

 
ARTICLE II
 
TITLE AND SURVEY
 
2.1          Title Commitment. Within five (5) days after the Effective Date,
Seller shall cause the Title Company to deliver to Purchaser, at Seller’s
expense, (a) a title commitment (“Commitment”) for an owner’s policy of title
insurance, on the standard form promulgated by the Texas State Board of
Insurance, issued by the Title Company in the amount of the Purchase Price, and
(b) legible copies of all instruments referenced in Schedule B and Schedule C of
the Commitment.
 
2.2          Survey. Seller has delivered to Purchaser a copy of the existing
survey (“Existing Survey”) of the Real Estate and Improvements, made by a land
surveyor registered in the State of Texas. Purchaser may cause an update to the
Existing Survey to be prepared at Purchaser’s sole expense (the “Updated Survey”
and together with the Existing Survey, the “Survey”).
 
2.3          Review of Commitment and Survey. Purchaser shall have ten (10)
business days (the “Title Review Period”) after the receipt of the last of the
Commitment, legible copies of all instruments referred to in Schedule B and
Schedule C thereof, and the Survey (or ten (10) business days after the
Effective Date if all of such items are delivered prior to the Effective Date)
to notify Seller in writing of such objections as Purchaser may have to anything
contained in the Commitment or the Survey; provided, however, that Purchaser
shall not have the right to object to any Permitted Exceptions described in
Section 2.5 below. If Purchaser fails to object in writing to any item contained
in the Commitment or the Survey during the Title Review Period, Purchaser shall
be deemed to have waived its right to object to such item, and such item shall
thereafter be deemed a Permitted Exception. In the event that Purchaser objects
to any item contained in the Commitment or the Survey within the Title Review
Period (such items being herein referred to as “Title Defects”), Seller shall,
subject to Section 2.4 of this Agreement, notify Purchaser in writing within
five (5) days following the date of Purchaser’s notice of such Title Defects
(the “Cure Period”) that either (a) the Title Defects have been, or will be at
or prior to Closing, removed from the Commitment or the Survey, as the case may
be, or (b) Seller has failed to arrange to have the Title Defects removed. If
Seller elects to remove any Title Defect from the Title Commitment or the
Survey, as the case may be, pursuant to clause (a) of the foregoing sentence,
and Seller fails to cause any such Title Defect to be so removed prior to
Closing, then such failure shall be a default hereunder and Purchaser shall be
entitled to all remedies available pursuant to Sections 6.2(a) or (b) of this
Agreement as a result of any such default.
 
2.4          Failure to Cure Title Defects. If upon the expiration of the Cure
Period Seller has not notified Purchaser that Seller has arranged to have the
Title Defects removed, then Purchaser may elect (which election must be made in
writing within five (5) days following expiration of the Cure Period) either:
(a) to terminate this Agreement, in which event the Earnest Money shall be
returned to Purchaser as Purchaser’s sole remedy hereunder; or (b) to take title
as it then is. If Purchaser does not, within five (5) days after the expiration
of the Cure Period, send written notice to Seller of its election to terminate
this Agreement pursuant to clause (a) of the preceding sentence, then:
(x) Purchaser shall be deemed to have elected to take title as it then is
without any reduction in the Purchase Price; (y) all Title Defects not removed
from the Commitment or the Survey will thenceforth be deemed Permitted
Exceptions; and (z) this Agreement shall remain in full force and effect.
Anything to the contrary in this Agreement notwithstanding, Seller shall have no
affirmative obligation hereunder to expend any funds or incur any liabilities in
order to cause any matters shown in the Commitment or the Survey to be removed,
cured or insured over, except that Seller shall pay or discharge any lien or
encumbrance arising after the date hereof and voluntarily created or assumed by
Seller and not created by or resulting from the acts of Purchaser or other
parties not related to Seller and Seller shall use commercially reasonable
efforts to cure such Title Defects that are capable of being cured by monetary
means so long as Seller is not required to expend funds in excess of Fifty
Thousand Dollars ($50,000) in connection with any such cure (including the cure
of any New Title Defects set forth in Section 2.8). Any failure by Seller to
comply with its obligations pursuant to the foregoing sentence shall be a
default hereunder and Purchaser shall be entitled to all remedies available
pursuant to Section 6.2(b) of this Agreement.
 
PURCHASE AGREEMENT
 
 
Page 4

--------------------------------------------------------------------------------

 


Exhibit 10.1
 



2.5          Other Permitted Exceptions. In addition to those matters shown in
the Commitment and the Survey which become Permitted Exceptions pursuant to
Section 2.4 above, the following shall also be deemed to be Permitted
Exceptions: (a) the Leases; (b) taxes and standby fees which are not yet due and
payable; (c) liens and encumbrances arising after the date hereof to which
Purchaser, in its sole discretion, consents in writing; and (d) any liens or
encumbrances of a definite or ascertainable amount, provided that Seller causes
such liens or encumbrances to be insured around such that same do not appear as
an exception in the owner’s title insurance policy issued to Purchaser pursuant
to the Commitment.
 
2.6          Owner Title Policy. Subject to the provisions of Section 2.4, on
the Closing Date Seller shall cause the Title Company to issue an owner’s title
insurance policy at Seller’s cost insuring fee simple title in Purchaser as of
the Closing Date, in accordance with the Commitment, subject only to the
Permitted Exceptions; provided, however, that Seller shall have no obligation to
pay anything other than the basic premium for such title insurance policy. If
Purchaser desires to obtain a modification of the “survey exception” or other
modification or endorsement, same shall be at the sole expense of Purchaser.
 
2.7          Expiration of Inspection Period. It is the intent of the parties
that the right granted to Purchaser to terminate this Agreement pursuant to
Section 2.4(a) of this Agreement shall expire upon the expiration of the
Inspection Period, notwithstanding that the Title Review Period, the Cure Period
or any election period may extend beyond the expiration of the Inspection
Period. Accordingly, notwithstanding anything contained herein to the contrary,
provided that Seller delivers the Title Commitment and the Survey within the
time periods set forth in Sections 2.1 or 2.2 of this Agreement, if Purchaser
has not terminated this Agreement pursuant to Section 2.4(a) prior to the
expiration of the Inspection Period, then Purchaser shall no longer have any
right to terminate this Agreement under Section 2.4(a), and in such event
Purchaser shall be bound to accept title to the Property under the conditions
specified in Sections 2.4(x), 2.4(y) and 2.4(z) above. Notwithstanding the
foregoing, in no event shall any of the foregoing apply with respect to
(i) Purchaser’s right to terminate this Agreement pursuant to Section 2.8 of
this Agreement with respect to any New Title Defects or (ii) Purchaser’s right
to terminate this Agreement pursuant to Section 6.2 of this Agreement as a
result of Seller’s failure to remove any Title Defects prior to Closing that
Seller notified Purchaser that it would remove prior to Closing pursuant to
Section 2.3 of this Agreement.
 
2.8          New Title Defects. In the event that, after the expiration of the
Inspection Period and prior to Closing, a revision of the Title Commitment or
the Survey reveals a matter reasonably objectionable to Purchaser that was not
disclosed to Purchaser prior to the expiration of the Inspection Period and is
not a Permitted Exception (a “New Title Defect”), Purchaser shall have five (5)
days after such matter is disclosed to Purchaser to send written notice to
Seller of such New Title Defect (it being agreed that if Purchaser fails to
object to the New Title Defect within such five-day period, then such New Title
Defect shall thereafter be deemed a Permitted Exception). Seller shall notify
Purchaser in writing within five (5) days following the date of Purchaser’s
notice of such New Title Defect (the “New Title Defect Cure Period”) that either
(a) the New Title Defect has been, or will be at or prior to Closing, removed
from the Commitment or the Survey, as the case may be, or (b) Seller has failed
to arrange to have the New Title Defect removed. If, upon the expiration of the
New Title Defect Cure Period, Seller has not notified Purchaser that Seller has
arranged to have the New Title Defect removed, then Purchaser may elect (which
election must be made in writing within five (5) days following expiration of
the New Title Defect Cure Period) either: (i) to terminate this Agreement as
Purchaser’s sole remedy hereunder (in which event the Earnest Money shall be
returned to Purchaser); or (ii) to take title as it then is. If Purchaser does
not, within five (5) days after the expiration of the New Title Defect Cure
Period, send written notice to Seller of its election to terminate this
Agreement pursuant to clause (i) of the preceding sentence, then (x) Purchaser
shall be deemed to have elected to take title as it then is without any
reduction in the Purchase Price; (y) all New Title Defects not removed from the
Commitment or the Survey will thenceforth be deemed Permitted Exceptions; and
(z) this Agreement shall remain in full force and effect. If Seller elects to
remove any New Title Defect from the Title Commitment or the Survey, as the case
may be, pursuant to clause (a) above, and Seller fails to cause any such New
Title Defect to be so removed prior to Closing, then such failure shall be a
default hereunder and Purchaser shall be entitled to all remedies available
pursuant to Section 6.2(b) of this Agreement as a result of any such default.
 
PURCHASE AGREEMENT
 
 
Page 5

--------------------------------------------------------------------------------

 


Exhibit 10.1
 

 
ARTICLE III
 
INSPECTION PERIOD
 
3.1          Property Documents. Within five (5) business days after the
Effective Date, Seller shall deliver through a secure website or make available
to Purchaser at the Property, to the extent in Seller’s possession, the
documents described on Exhibit B attached hereto and made a part hereof for all
purposes (the “Property Documents”). Purchaser shall, if requested by Seller,
execute instruments acknowledging receipt of the Property Documents or any other
document delivered or made available to Purchaser in connection with the
transaction contemplated hereby. During the term of this Agreement, Purchaser
may inspect the Property Documents during normal business hours and may
photocopy same at Purchaser’s expense. With respect to any environmental report
or other report described in Exhibit B which Seller delivers to Purchaser,
Purchaser understands and agrees that (a) such report shall be delivered to
Purchaser for general information purposes only, (b) Purchaser shall not have
any right to rely on any report received from Seller and will not rely thereon,
but rather will rely on inspections and reports performed by or on behalf of
Purchaser, and (c) Seller shall have absolutely no liability for any inaccuracy
in or omission from any report which it delivers to Purchaser.
 
3.2          Right of Inspection. Purchaser and its representatives (including
Purchaser’s architects, engineers and consultants) shall have the right to
examine the Property Documents, meet with the tenant of the Property and make
physical inspections of the Property (including the right to conduct such soil,
engineering, environmental, hazardous or toxic material, noise pollution,
seismic or other physical test, study or investigation as Purchaser may desire;
provided, however, that Purchaser must obtain Seller’s consent to any physically
invasive testing). In this regard, Purchaser and its authorized agents and
representatives shall be entitled to enter upon the Property at all reasonable
times during the Inspection Period, upon reasonable prior oral or written notice
to Seller and with Seller having the right to accompany such party during any
such entry, subject to the rights of tenants of the Property. All activities by
Purchaser or its representatives during the Inspection Period shall be
coordinated through Seller’s designated representative, Jeff Carter, who shall
reasonably cooperate with Purchaser in scheduling such activities, including,
but not limited to, contact with tenants, and Seller shall have the right to
have a representative present during any meetings with tenants. All inspections
shall occur at reasonable times agreed upon by Seller and Purchaser and shall be
conducted so as not to unreasonably interfere with use of the Property by Seller
or tenants of the Property. In no event shall Purchaser or its representatives
perform any off-site testing. Purchaser will use commercially reasonable efforts
to minimize any disruption or interference caused by any such testing and will
repair damage caused by such testing. Before and during Purchaser inspections,
Purchaser and each Purchaser representative conducting any Purchaser inspection
shall maintain workers’ compensation insurance in accordance with applicable
law, and Purchaser, or the applicable Purchaser representative conducting any
Purchaser inspection, shall maintain (a) commercial general liability insurance
with limits of at least Two Million Dollars ($2,000,000) for bodily or personal
injury or death, (b) property damage insurance in the amount of at least One
Million Dollars ($1,000,000), and (c) contractual liability insurance. Purchaser
shall deliver to Seller evidence of such workers’ compensation insurance and a
certificate evidencing the commercial general liability, property damage and
contractual liability insurance before conducting any Purchaser inspection on
the Property. Such insurance policies shall name as additional insureds Seller,
Seller’s lender and such other parties holding insurable interests as Seller may
designate. Purchaser shall indemnify, defend and hold Seller harmless of and
from any and all losses, liabilities, costs, expenses (including, without
limitation, reasonable attorneys’ fees and costs of court), damages, liens,
claims (including, without limitation, mechanics’ or materialmen’s liens or
claims of liens), actions and causes of actions arising from or relating to
Purchaser’s (or Purchaser’s agents, employees or representatives) entering upon
the Property to test, study, investigate or inspect the same or any part
thereof, whether pursuant to this Section 3.2 or otherwise, except to the extent
arising from the negligence of Seller. The foregoing indemnity of Purchaser
shall expressly survive the Closing or the earlier termination of this
Agreement.
 
PURCHASE AGREEMENT
 
 
Page 6

--------------------------------------------------------------------------------

 


Exhibit 10.1
 



3.3          Right of Termination In the event Purchaser determines, in its sole
discretion, that the Property is not suitable for its purposes, then Purchaser
shall have the right (“Purchaser’s Termination Right”) to terminate this
Agreement. Purchaser’s Termination Right shall be exercisable only by sending
written notice of termination (the “Notice of Termination”) to Seller on or
before 5:00 p.m. Dallas time on the date that is thirty (30) days after the
Effective Date (the “Inspection Period”). In the event that Purchaser timely
exercises Purchaser’s Termination Right, this Agreement shall terminate and the
Earnest Money shall be returned to Purchaser. If Purchaser fails to send Seller
a Notice of Termination prior to the expiration of the Inspection Period,
Purchaser shall be deemed to have approved the Property Documents and the
Property in all respects and Purchaser’s Termination Right shall automatically
and irrevocably expire.
 
3.4          Additional Contingencies.
 
(a)           Subject to the terms of Section 3.4(b) below, Purchaser shall have
an additional ninety (90) days after the expiration of the Inspection Period
(the “Design Approval Period”) solely to obtain preliminary design approval of
the proposed parking garage from the Las Colinas Association (the “Design
Approval”). Purchaser represents that it will use commercially reasonable
efforts to obtain the Design Approval, will propose a design that is
substantially consistent with the previous design submitted by Seller and
Purchaser will submit its proposed design for approval within forty-five (45)
days of the Effective Date. Seller shall timely execute any instruments
reasonably necessary in connection with the processing of any such approvals.
Subject to the terms of this Agreement, Purchaser agrees that all other aspects
of the Property and Property Documents are deemed approved by Purchaser as of
the expiration of the Inspection Period and Purchaser shall have no right to
terminate this Agreement during the Design Approval Period as a result of the
condition of the Property or Property Documents.
 
PURCHASE AGREEMENT
 
 
Page 7

--------------------------------------------------------------------------------

 


Exhibit 10.1
 



(b)           Purchaser shall have the right to negotiate leases directly with
VHA/Novation and AMN Healthcare for the lease of space in the Property with an
agent of Seller having the right to be present at all times during the
negotiations and consulted regarding the scheduling of such negotiations,
provided that such leases will not become effective until the Closing and such
leases shall not be binding on Seller (such leases, together with the Design
Approval, shall be referred to as the “Additional Contingencies”).
Notwithstanding anything to the contrary set forth herein, Purchaser shall have
an additional thirty (30) days after the expiration of the Inspection Period
(“First Additional Contingency Period”) solely to complete the Additional
Contingencies by giving written notice to Seller five days prior to the
expiration of the Inspection Period. Notwithstanding anything to the contrary
set forth herein, Purchaser shall have an additional thirty (30) days (“Second
Additional Contingency Period”) after the expiration of the First Additional
Contingency Period solely to complete the Additional Contingencies by giving
written notice to Seller five days prior to the expiration of the First
Additional Contingency Period. On the first day of the Second Additional
Contingency Period Purchaser shall release $125,000 (“First Contingency
Payment”) to Seller from the Earnest Money and such amount, subject to the terms
of this Section 3.4, shall be non-refundable to Purchaser and shall no longer
constitute part of the Earnest Money. In the event that the Additional
Contingencies are not met by the end of the Second Additional Contingency
Period, Purchaser shall have an additional thirty (30) days after the expiration
of the Second Additional Contingency Period (“Third Additional Contingency
Period,” and together with the First Additional Contingency Period and the
Second Additional Contingency Period, the “Additional Contingency Periods”)
solely to complete the Additional Contingencies by giving written notice to
Seller prior to the expiration of the Second Additional Contingency Period. On
the first day of the Third Additional Contingency Period Purchaser shall release
an additional $125,000 (“Second Contingency Payment,” and together with the
First Contingency Payment, the “Contingency Payments”) to Seller from the
Earnest Money and such amount, subject to the terms of this Section 3.4, shall
be non-refundable to Purchaser and shall no longer constitute part of the
Earnest Money. If at the end of the Third Additional Contingency Period the
Additional Contingencies are not completed then Purchaser may (i) give notice to
Seller on or before the last day of the Third Additional Contingency Period that
it does not elect to proceed with the transaction, in which case this Agreement
shall terminate, Purchaser shall be entitled to receive the return of the
remainder of the Earnest Money and the parties shall have no further obligations
except those obligations that survive the termination of this Agreement or (ii)
Buyer may elect to continue to complete the Additional Contingencies, the
remainder of the Earnest Money shall be non-refundable except as set forth in
this Agreement (provided , however, that the Contingency Payments shall be
non-refundable except as set forth below in this Section 3.4(b), and the Closing
will take place within 15 days from the expiration of the Third Additional
Contingency Period. Purchaser agrees to use commercially reasonable efforts to
complete the Additional Contingencies during the Additional Contingency Periods,
provided that the terms of any leases the design submitted for Design Approval
shall be at Purchaser’s sole discretion. Notwithstanding anything to the
contrary set forth in this Agreement in the event that the Contingency Payments
are delivered to Seller pursuant to this Section 3.4, such Contingency Payments
shall be refundable to Purchaser only in the following circumstances: (i) a
return in full of the Contingency Payments in the event of a default by Seller
under this Agreement provided such default is not caused by a party other than
Seller or by events beyond Seller’s control and (ii) a return of half of any of
the Contingency Payments in the event this Agreement is terminated by Purchaser
pursuant to Section 7.2 of this Agreement as a result of casualty or
condemnation or as the result of a failure of the condition set forth in
Section 5.8(a)(vi). In the event that the failure to close is not a result of
(i) or (ii) above, then the Contingency Payments shall be retained by Seller.
The foregoing obligations shall survive the expiration or earlier termination of
this Agreement. Subject to the terms of this Agreement, Purchaser agrees that
all other aspects of the Property and Property Documents are deemed approved by
Purchaser as of the expiration of the Inspection Period and Purchaser shall have
no right to terminate this Agreement during the Additional Contingency Periods
as a result of the condition of the Property or Property Documents.


3.5          Payment of Certain Expenses Upon Termination. Notwithstanding
anything contained in this Agreement to the contrary, in the event that
Purchaser exercises Purchaser’s Termination Right, Purchaser shall be
responsible for payment of any escrow costs charged by the Title Company in
connection with this Agreement.
 
PURCHASE AGREEMENT
 
 
Page 8

--------------------------------------------------------------------------------

 


Exhibit 10.1
 



3.6          Termination of Contracts. Purchaser shall determine which, if any,
of the Contracts Purchaser will assume and so notify Seller prior to the
expiration of the Inspection Period and Seller shall terminate by giving notice
as of Closing for any Contracts that Purchaser does not elect to assume
(provided that such contracts are terminable without penalty, and if a penalty
is assessed and Purchaser elects to terminate, then Purchaser shall be
responsible for such penalty), provided that, to the extent that any such
Contracts are not terminable by Seller in the time frame between the expiration
of the Inspection Period and the Closing without fee or penalty, Purchaser shall
assume such Contracts.
 
ARTICLE IV
 
CLOSING
 
4.1          Time and Place. Subject to the satisfaction of any conditions set
forth in this Agreement, the consummation of the purchase and sale of the
Property (“Closing”) shall take place via escrow and/or pdf through the office
of Escrow Agent, on a date (the “Closing Date”) mutually agreed upon by the
parties, but not later than the earlier of (i) thirty (30) days after the
expiration of the Additional Contingency Periods and (ii) 135 days after the
Effective Date. At Closing, Seller and Purchaser shall perform the obligations
set forth in, respectively, Sections 4.2 and 4.3 below, or elsewhere in this
Agreement relating to Closing, the performance of which obligations shall be
concurrent conditions.
 
4.2          Seller’s Obligations at Closing. At Closing, Seller shall:
 
(a)           deliver to Escrow Agent a Special Warranty Deed (the “Deed”) in
the form of Exhibit C attached hereto and made a part hereof for all purposes,
executed and acknowledged by Seller and in recordable form, it being agreed that
the conveyance effected by the Deed shall be subject only to the Permitted
Exceptions;
 
(b)           deliver to Escrow Agent a Bill of Sale in the form of Exhibit D
attached hereto and made a part hereof for all purposes (the “Bill of Sale”)
executed by Seller;
 
(c)           deliver to Escrow Agent Seller’s counterparts of the Assignment of
Leases and Security Deposits in the form of Exhibit E attached hereto and made a
part hereof for all purposes;
 
(d)           deliver to Escrow Agent Seller’s counterparts of an Assignment and
Assumption of Intangible Property and Other Rights in the form of Exhibit F
attached hereto and made a part hereof for all purposes;
 
(e)           deliver to Escrow Agent Seller’s counterparts of letters to
tenants at the Real Estate in the form of Exhibit G attached hereto and made a
part hereof for all purposes;
 
(f)           deliver to Escrow Agent an affidavit sworn by an officer of Seller
in the form of Exhibit H attached hereto and made a part hereof for all purposes
(the “FIRPTA Affidavit”), or in such other form as may be prescribed by federal
regulations;
 
(g)           deliver to Escrow Agent such tenant estoppel certificates (as
described in Section 5.5(a) hereof) as are in the possession of Seller;
 
PURCHASE AGREEMENT
 
 
Page 9

--------------------------------------------------------------------------------

 


Exhibit 10.1
 



(h)           deliver to Purchaser possession of the Property subject only to
the Permitted Exceptions;
 
(i)           deliver to Escrow Agent such evidence as the Title Company may
reasonably require as to the authority of the person or persons executing
documents on behalf of Seller;
 
(j)           deliver to Escrow Agent an “Owner’s Affidavit,” in form reasonably
acceptable to Seller and the Title Company and sufficient for the Title Company
to delete the so-called “standard exceptions” (except the standard survey
exception in the event Purchaser elects not to obtain an updated survey);
 
(k)           deliver to Escrow Agent Seller’s counterpart of a settlement
statement reasonably agreed to by Seller and Purchaser (the “Settlement
Statement”), prepared by the Title Company;
 
(l)           outside of escrow, Seller shall deliver all original Leases in
Seller’s possession and all keys, combinations and security codes for the
Property.
 
4.3          Purchaser’s Obligations at Closing. At Closing, Purchaser shall:
 
(a)           deliver to Escrow Agent the balance of the Purchase Price in cash
or immediately available funds, it being agreed that the Earnest Money shall be
delivered to Seller at Closing and applied towards payment of the Purchase
Price.
 
(b)           deliver to Escrow Agent Purchaser’s counterparts of the
instruments described in Sections 4.2(c), 4.2(d), and 4.2(e);
 
(c)           deliver to Escrow Agent an Agreement Regarding Disclaimers in the
form of Exhibit I attached hereto and made a part hereof for all purposes
executed by Purchaser;
 
(d)           deliver to Seller such evidence as the Title Company may
reasonably require as to the authority of the person or persons executing
documents on behalf of Purchaser; and
 
(e)           deliver to Escrow Agent Purchaser’s counterparts of the Settlement
Statement.
 
4.4          Prorations. The following adjustments to the Purchase Price paid
hereunder shall be made between Seller and Purchaser and shall be prorated (as
applicable) on a per diem basis as if Purchaser owned the Property for the
entire day on the Closing Date:
 
(a)           Seller shall pay any real estate taxes or assessments that are
delinquent as of the Closing. All non-delinquent real estate taxes and
installments of special assessments due and payable with respect to the calendar
year of Closing shall be prorated as of Closing. All other installments of
special assessments not yet due and payable shall be paid by Purchaser. If at
the time of Closing the tax rate or the assessed valuation for the current year
has not yet been fixed, taxes shall be prorated based upon the tax rate and the
assessed valuation established for the previous tax year; provided, however,
that Seller and Purchaser agree that to the extent the actual taxes for the
current year differ from the amount so apportioned at Closing, the parties
hereto will make all necessary adjustments by appropriate payments between
themselves following the Closing, and this provision shall survive Closing.
 
PURCHASE AGREEMENT
 
 
Page 10

--------------------------------------------------------------------------------

 


Exhibit 10.1
 



(b)           Current rents, advance rentals (but only to the extent actually
received by Seller) and other income from the Property shall be prorated between
Seller and Purchaser at Closing based upon such amounts actually collected by
Seller as of the Closing Date. Rent which is unpaid or delinquent as of the
Closing Date shall not be prorated, but such unpaid or delinquent rent collected
after the Closing Date shall be delivered as follows: (i) if Seller collects any
unpaid or delinquent rent after the Closing Date, Seller shall deliver to
Purchaser any such rent relating to the Closing Date and any period thereafter
within fifteen (15) days after the receipt thereof, and (ii) if Purchaser
collects any unpaid or delinquent rent after the Closing Date, Purchaser shall
deliver to Seller any such rent relating to the period prior to the Closing Date
within fifteen (15) days after the receipt thereof. Seller and Purchaser agree
that (A) all rent received by Seller after the Closing Date shall be applied
first to delinquent rentals, if any, in the order of their maturity, and then to
current rentals, and (B) all rent received by Purchaser after the Closing Date
shall be applied first to current rentals and then to delinquent rentals, if
any, in inverse order of maturity. Purchaser will make a good faith effort after
Closing to collect all rents (including without limitation the Pass Through
Expenses and percentage rents described in Section 4.4(c) below) in the usual
course of Purchaser’s operation of the Property, but Purchaser will not be
obligated to institute any lawsuit or incur any expense to collect delinquent
rents.
 
(c)           With respect to additional rent attributable to insurance, taxes,
common area maintenance and other operating expenses which are passed through to
tenants under the Leases (the “Pass Through Expenses”) and as of the Closing
Date are unbilled or billed but not yet collected, Purchaser shall, upon
collection of such Pass Through Expenses, remit to Seller an amount equal to
that portion of Pass Through Expenses which accrued prior to the Closing Date.
With respect to Pass Through Expenses which have not been billed to tenants as
of the Closing Date, Purchaser shall bill each tenant for same in accordance
with each such tenant’s Lease. With respect to percentage rents based upon gross
sales or other income generated by the business of a tenant located on the
Property during a specified period of time (the “Applicable Period”), Purchaser
shall, upon collection of such percentage rent, remit to Seller an amount equal
to the product of the percentage rent so collected multiplied by a fraction, the
numerator of which is the number of days which have elapsed in the Applicable
Period prior to the Closing Date and the denominator of which is the total
number of days in the Applicable Period. This provision shall survive the
Closing.
 
(d)           Charges under service agreements, utility charges for which Seller
is liable, and other operating expenses of the Property shall be prorated
between Seller and Purchaser at Closing.
 
(e)           Security deposits shall, at Seller’s option, either be transferred
or credited to Purchaser at Closing. Refundable cash or other refundable
deposits posted with utility companies or other entities in connection with the
Property shall, at Sellers’ option, either be assigned to Purchaser and credited
to Seller at Closing, or Seller shall be entitled to receive and retain such
refundable cash and deposits. Seller shall assign any letters of credit or
similar arrangements to Purchaser at Closing.
 
PURCHASE AGREEMENT
 
 
Page 11

--------------------------------------------------------------------------------

 


Exhibit 10.1
 



(f)           Purchaser shall be responsible for the payment of (i) all Tenant
Inducement Costs (as hereinafter defined) and leasing commissions which become
due and payable (whether before or after Closing) (A) as a result of any
renewals or expansions of existing Leases which occur between the Effective Date
of this Agreement and the Closing Date, and (B) under any new Leases (including
any amendments of existing Leases) entered into between the Effective Date of
this Agreement and the Closing Date which have been approved (or deemed
approved) by Purchaser; and (ii) all Tenant Inducement Costs and leasing
commissions which become due and payable from and after the Closing Date.
Purchaser expressly assumes the obligation for the payment of all Tenant
Inducement Costs and leasing commissions in connection with the Additional
Contingencies. If as of the Closing Date Seller shall have paid any Tenant
Inducement Costs or leasing commissions for which Purchaser is responsible
pursuant to the foregoing provisions, Purchaser shall reimburse Seller therefor
at Closing. Seller shall supply invoices and statements for all such Tenant
Inducement Costs and leasing commissions to Purchaser on or prior to the Closing
Date. For purposes hereof, the term “Tenant Inducement Costs” means reasonable
attorneys’ fees and costs reasonably approved by Purchaser incurred in
connection with the preparation and negotiation of a new Lease or a renewal or
expansion of an existing Lease and any out-of-pocket payments required under a
Lease to be paid by the landlord thereunder to or for the benefit of the tenant
thereunder which is in the nature of a tenant inducement, including
specifically, without limitation, tenant improvement costs, lease buyout costs,
and moving, design, refurbishment and club membership allowances. The term
“Tenant Inducement Costs” shall not include loss of income resulting from any
free rental period, it being agreed that Seller shall bear the loss resulting
from any free rental period until the Closing Date and that Purchaser shall bear
such loss from and after the Closing Date.
 
(g)           Purchaser may make an internal purchase price allocation regarding
the amount paid for any Personal Property included in this sale and Purchaser
shall pay any and all sales or similar taxes payable in connection with the
Personal Property which is to be transferred to Purchaser under this Agreement
and Purchaser shall execute and deliver any tax returns required of it in
connection therewith, said obligations of Purchaser to survive Closing.
 
(h)           All prorations described in this Section 4.4 shall be effected by
increasing or decreasing, as appropriate, the amount of cash to be paid by
Purchaser to Seller at Closing. Except for the prorations described in
Section 4.4(a) and Section 4.4(c) above, all prorations provided for herein
shall be final. The proration of taxes described in Section 4.4(a) above shall
be deemed final if no adjustment thereto is requested within one (1) year after
Closing.
 
4.5          Closing Costs. Seller shall pay (a) the fees of any counsel
representing it in connection with this transaction; (b) the basic premium for
the Owner’s Policy of Title Insurance to be issued to Purchaser by the Title
Company at Closing (specifically excluding the additional premium chargeable for
modification of the survey exception, which deletion expense shall be borne by
Purchaser or any other endorsements requested by Purchaser); (c) the cost of the
Existing Survey; (d) the fees for recording the Deed; and (e) one-half (½) of
any escrow fee which may be charged by the Title Company. Purchaser shall pay
(v) the fees of any counsel representing Purchaser in connection with this
transaction; (w) the additional premium chargeable for modification of the
survey exception, if such modification is desired by Purchaser or the cost of
any endorsements requested by Purchaser; (x) the cost of the Updated Survey;
(y) any transfer tax, documentary stamp tax, sales tax or similar tax which
becomes payable by reason of the transfer of the Property or any component
thereof; and (z) one-half (½) of any escrow fees charged by the Title Company.
All other costs and expenses incident to this transaction and the closing
thereof shall be paid by the party incurring same.
 
4.6          Delivery of Documents. Simultaneously with the Closing, Seller
shall cause the manager of the Property to make available at the offices of such
manager all books and records of account, contracts, leases and leasing
correspondence, receipts for deposits, unpaid bills and other papers or
documents which pertain to the operation of the Property together with all
advertising materials, booklets, keys and other items, if any, used in the
operation of the Property. Seller makes no representations regarding the
existence or adequacy of such documents or items for use in management or
operation of the Property. The foregoing shall not include the separate books,
records, correspondence and other documentation of Seller located at its
offices, nor shall it include any computer software or computer programs used by
the manager of the Property or Seller in connection with the Property, it being
understood and agreed that the foregoing items are not part of the “Property” to
be conveyed to Purchaser hereunder. After the Closing, upon reasonable prior
written notice to Purchaser, Seller, at its sole cost and expense, shall have
the right, at a time reasonably acceptable to Seller and Purchaser, to inspect
the books and records of the Property to verify that Purchaser is remitting to
Seller all amounts to be remitted to Seller according to the terms of this
Agreement, and for any other purpose related to Seller’s prior ownership of the
Property, and this provision shall survive Closing.
 
PURCHASE AGREEMENT
 
 
Page 12

--------------------------------------------------------------------------------

 


Exhibit 10.1
 



4.7          Preservation of Right to Contest. If Seller has filed any tax
contest that is pending as of Closing, at Closing, Seller shall execute all
documents and take all actions as are necessary to assign all of Seller’s right,
title and interest in and to any such tax contest to Purchaser effective as of
Closing, and Seller shall be entitled to refunds, if any, that may be made with
respect to such contested taxes to the extent the same are applicable to periods
prior to Closing (after deduction of all reasonable expenses incurred in
connection with any such tax contest, which expenses shall be borne pro rata by
Seller and Purchaser). All taxes imposed because of a change of use or ownership
of the Property after or in connection with the Closing shall be for the account
of Purchaser, and Purchaser shall indemnify and hold Seller harmless of, from
and against any and all costs, damages, expenses, claims, or liability arising
from the imposition of any such taxes. The provisions of this Section shall
survive the Closing.
 
ARTICLE V
 
REPRESENTATIONS, WARRANTIES, AND COVENANTS
 
5.1          Representations and Warranties of Seller. As of the Effective Date,
Seller represents and warrants to Purchaser the following, each of which (i) is
true as of the Effective Date, and (ii) shall be true as of Closing:
 
(a)           Seller is organized, validly existing and in good standing under
the laws of the state of its formation. Seller has the limited partnership or
appropriate entity right, power and authority to sell and convey the Property as
provided in this Agreement and to carry out Seller’s obligations hereunder. The
individuals executing this Agreement on behalf of Seller have the right, power
and authority to do so and this Agreement constitutes the legal, valid and
binding obligation of Seller.
 
(b)           To Seller’s knowledge, the execution and delivery of this
Agreement and the consummation of the transaction contemplated hereby will not
result in any breach of the terms, conditions or constitute a default under any
instrument or obligation to which Seller is now a party.
 
(c)           Seller is not a “foreign person” as defined in Section 1445 of the
Internal Revenue Code of 1986, as amended, and any related regulations.
 
(d)           Seller has received no written notice of pending or to Seller’s
knowledge, threatened, condemnation or similar proceeding affecting the Property
or any portion thereof.
 
(e)           The documents heretofore delivered or otherwise made available for
viewing include true and complete copies of the Leases and service contracts
used by Seller and Seller’s property manager in the day-to-day operation and
management of the Property and the current rent roll used by Seller and Seller’s
property manager in the operation of the Property. To Seller’s knowledge, no
written notice of an Event of Default has been given or received under the
Leases or the Contracts, and the Leases and the Contracts are in full force and
effect. Except as provided in the Commitment and except for the tenants under
the Leases, no party has a right of possession in the Property. To Seller’s
knowledge, there are no written amendments or modifications to the Leases except
as provided to Purchaser in the Property Documents.
 
PURCHASE AGREEMENT
 
 
Page 13

--------------------------------------------------------------------------------

 


Exhibit 10.1
 



(f)           To Seller’s knowledge, Seller has received no written notice
claiming violation of any federal, state, county or municipal law, ordinance,
order, regulation or requirement, including without limitation, any violation of
an environmental law, affecting any portion of the Property that has not been
corrected.
 
(g)           Neither Seller, nor to Seller’s actual knowledge without inquiry,
any of its respective partners, members, shareholders, owners, employees,
officers, directors, representatives or agents is, nor will they become, a
person or entity with whom U.S. persons or entities are restricted from doing
business under regulations of the Office of Foreign Asset Control (“OFAC”) of
the Department of the Treasury (including those named on the OFAC’s Specially
Designated and Blocked Persons List) or under any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons who Commit, Threaten to Commit or Support
Terrorism), or other governmental action.
 
(h)           Seller has no actual knowledge of any legal actions pending or
threatened against the Property.
 
(i)           All leasing commissions due with regard to the primary lease terms
of existing tenants as of the Effective Date have been paid.
 
(j)           To Seller’s actual knowledge, without any duty of investigation or
inquiry, and except as disclosed in writing by Seller to Purchaser or in any
environmental reports or Property Documents, Seller has not caused the spill or
release of any Hazardous Materials on or under the Real Property in violation of
Hazardous Materials Laws and there is no environmental condition on or under the
Real Property requiring remediation under Hazardous Materials Laws. “Hazardous
Materials” means any hazardous substance, hazardous waste or toxic substance as
defined in any federal, state or local statute, regulation or order applicable
to the Property (“Hazardous Materials Laws”).
 
5.2          Notice of Breach.
 
(a)           To the extent that, before the expiration of the Inspection
Period, Purchaser obtains actual knowledge or is deemed to know that Seller’s
representations and warranties are inaccurate, untrue or incorrect in any way,
such representations and warranties shall be deemed modified to reflect such
actual or deemed knowledge as of the end of the Inspection Period. For purposes
hereof, Purchaser shall be deemed to know all information set forth in the
written materials delivered to Purchaser in respect of the Property.
 
(b)           If after the expiration of the Inspection Period but prior to the
Closing, Purchaser first obtains actual knowledge that any of the
representations or warranties made herein by Seller are untrue, inaccurate or
incorrect in any material respect, Purchaser shall give Seller written notice
thereof within five (5) days after obtaining such actual knowledge (but, in any
event, prior to the Closing). In such event, Seller shall have the right (but
not the obligation) to attempt to cure such misrepresentation or breach and
shall, at its option, be entitled to a reasonable adjournments of the Closing
(not to exceed thirty (30) days) for the purpose of such cure. If Seller elects
to attempt to so cure but is unable to so cure any misrepresentation or breach
of warranty within such time period (or if the same is not capable of being
cured), then Purchaser, as its sole remedy for any and all such materially
untrue, inaccurate or incorrect representations or warranties, shall elect
either (i) to waive such misrepresentations or breaches of representations and
warranties and consummate the transaction contemplated hereby without any
reduction of or credit against the Purchase Price, or (ii) if Purchaser first
obtained actual knowledge of such material misrepresentation or breach of
warranty after the end of the Inspection Period, to terminate this Agreement in
its entirety by written notice given to Seller on or before the Closing Date (as
such Closing Date may have been adjourned pursuant to the terms of this
Section 5.2(b)), in which event this Agreement shall be terminated, the Earnest
Money shall be returned to Purchaser, and in the event that the breach of the
representation or warranty is the result of intentional misrepresentation or
fraud on the part of Seller or the result of any breach as of the Effective Date
then Purchaser shall be entitled to the return of any Contingency Payments made
by Purchaser pursuant to Section 3.4 of this Agreement and to reimbursement of
the reasonable out-of pocket expenses actually incurred by Purchaser up to
$250,000 with reasonably acceptable evidence of same provided to Seller and
thereafter neither party shall have any further rights or obligations hereunder
except as provided in any section hereof that by its terms expressly provides
that it survives any termination of this Agreement.
 
PURCHASE AGREEMENT
 
 
Page 14

--------------------------------------------------------------------------------

 


Exhibit 10.1
 


5.3          Survival of Representations. It is the intent of Seller and
Purchaser that the representations and warranties made by Seller in Section 5.1
above (the “Seller Obligations”) shall survive Closing for a period of one (1)
year after the date of Closing. Accordingly, Purchaser and Seller hereby agree
that, notwithstanding any provision of this Agreement or any provision of law to
the contrary, any action which may be brought under this Agreement by Purchaser
against Seller for breach of any Seller Obligations shall be forever barred
unless Purchaser (a) delivers to Seller no later than one (1) year after the
date of Closing a written notice of its claim setting forth in reasonable detail
the factual basis for such claim and Purchaser’s good faith estimate of its
damages arising out of such claim, and (b) files a complaint or petition against
Seller alleging such claim in an appropriate state or federal court in Dallas
County, Texas, no later than two (2) years after the date of Closing. In no
event shall Seller be liable after the date of Closing for its breach of any
Seller Obligations if such breach was actually known to Purchaser prior to the
completion of Closing. With respect to any matter constituting breach of a
Seller Obligation, Seller’s liability for breach of any Seller Obligations shall
be limited as follows: (i) Seller shall have liability for breach of Seller
Obligations only if the valid claims for all such breaches collectively
aggregate more than Twenty-Five Thousand Dollars ($25,000), in which event the
full amount of such claims shall be actionable, and (ii) Seller’s aggregate
liability to Purchaser for breaches of the Seller Obligations shall not exceed
the amount of Five Hundred Thousand Dollars ($500,000) (the “Cap”), it being
agreed that in no event shall Seller’s aggregate liability for such breaches
exceed the amount of the Cap. The provisions of this Section 5.3 shall survive
the Closing and the expiration of earlier termination of this Agreement.
 
5.4          Covenants of Seller. Seller hereby covenants as follows:
 
(a)           Between the Effective Date and the Closing Date, Seller, at its
sole cost and expense, shall operate and maintain the Property in its present
condition, ordinary wear and tear excepted;
 
(b)           Between the Effective Date and the Closing Date, Seller shall
maintain all casualty, liability and hazard insurance currently in force with
respect to the Property; and
 
(c)           Between the Effective Date and the Closing Date, Seller shall
lease, operate, manage and enter into contracts with respect to the Property, in
the same manner done by Seller prior to the date hereof, maintaining present
services and sufficient supplies and equipment for the operation and maintenance
of the Property in the same manner as prior to the date hereof; provided,
however, that Seller shall not enter into any service contract that cannot be
terminated within thirty (30) days notice without fee or penalty (and Seller
shall give Purchaser a copy of any such new service contract upon Seller’s
execution thereof).
 
PURCHASE AGREEMENT
 
 
Page 15

--------------------------------------------------------------------------------

 


Exhibit 10.1
 



(d)           A copy of each proposed Lease or any proposed written assignment,
amendment, modification or other material change relating thereto presented to
Seller between the Effective Date and the Closing Date for its approval and
execution will be submitted to Purchaser prior to execution by Seller. Purchaser
agrees to notify Seller in writing within five (5) business days after its
receipt thereof of either its approval or disapproval thereof, including all
Tenant Inducement Costs and leasing commissions to be incurred in connection
therewith. In the event Purchaser fails to notify Seller in writing of its
approval or disapproval of any such Lease within the five-business-day period
for such purpose set forth above, such failure shall be deemed the approval by
Purchaser of such Lease. At Closing, Purchaser shall reimburse Seller for any
Tenant Inducement Costs or leasing commissions incurred by Seller pursuant to a
new Lease approved (or deemed approved) by Purchaser.
 
(e)           Between the Effective Date and the Closing Date, Seller shall
provide to Purchaser upon the receipt thereof, any and all written notices of
any Events of Default under any of the Leases or Contracts.
 
5.5          Actual Knowledge of Seller. All references in this Agreement to the
“actual knowledge” of Seller or “to Seller’s knowledge” shall refer only to the
actual knowledge of the Designated Employee (as hereinafter defined) of the
Dallas, Texas office of Seller and shall not be construed to refer to the
knowledge of any other officer, agent or employee of Seller or any affiliate of
Seller or to impose upon such Designated Employee any duty to investigate the
matter to which such actual knowledge, or the absence thereof, pertains. As used
herein, the term “Designated Employee” shall refer to Mark Flynt, and Scott
Bushor, employees of Seller who have responsibility for overseeing the
management of the Property, among other assets of Seller.
 
5.6          Covenants of Purchaser. Purchaser hereby covenants as follows:
 
(a)           During the Inspection Period, Purchaser may obtain environmental
reports prepared for and at the expense of Purchaser with respect to the
Property by an environmental consultant selected by Purchaser.
 
(b)           Intentionally deleted.
 
(c)           Purchaser is currently in compliance with, and shall at all times
during the term of this Agreement (including any extension thereof) remain in
compliance with, the regulations of OFAC and any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action relating thereto.
 
5.7          Tenant Estoppels. It shall be a condition to Purchaser’s obligation
to consummate the Closing that Seller obtain an estoppel certificate dated
within thirty (30) days of Closing, in form substantially in accordance with
Exhibit J attached hereto and made a part hereof for all purposes, as such form
may be modified pursuant to the terms of the Lease, reflecting no material
uncured Event of Default on the part of Seller as landlord under the Lease (the
“Estoppel Certificate”) from Litton Mortgage Services.
 
5.8          Closing Conditions.
 
(a)           Purchaser. The obligation of Purchaser to consummate the
conveyance of the Property hereunder is subject to the full and complete
satisfaction or waiver of each of the following conditions precedent:
 
PURCHASE AGREEMENT
 
 
Page 16

--------------------------------------------------------------------------------

 


Exhibit 10.1
 



(i)           The representations and warranties of Seller contained in this
Agreement shall be true, complete and accurate in all material respects, on and
as of the date hereof and the Closing Date as if the same were made on and as of
such date.
 
(ii)          Seller shall have performed each and every material obligation and
covenant of Seller to be performed hereunder unless performance thereof is
waived by Purchaser.
 
(iii)         Purchaser shall have received the Estoppel Certificate pursuant to
Section 5.7 of this Agreement.
 
(iv)         The Title Company shall be in a position to issue the Title Policy
subject only to the Permitted Exceptions and containing any endorsements
reasonably requested by Purchaser and agreed to by the Title Company during the
Inspection Period.
 
(v)          Seller shall have delivered the terminations of the Contracts as
set forth in Section 3.7 of this Agreement.
 
(vi)         There has been no material adverse change to the physical condition
of the Property since the expiration of the Inspection Period in an amount in
excess of Two Hundred Fifty Thousand Dollars ($250,000) as reasonably determined
by Seller and Purchaser (a “MAC”), provided that any change that is the result
of casualty or condemnation (as governed by Sections 7.1 and 7.2 herein) or is
covered by insurance under any policies held by Seller and such proceeds are
assigned to Purchaser (and the amount of any deductible is credited against the
Purchase Price) shall not be a MAC.
 
Purchaser shall have the right to waive some or all of the foregoing conditions
in its sole and absolute discretion; provided, however, that no such waiver
shall be effective or binding on Purchaser unless it is in writing and executed
by an authorized officer of Purchaser (except that Purchaser shall be deemed to
have waived any such outstanding conditions if it consummates the Closing.
 
(b)           Seller. The obligation of Seller to consummate the conveyance of
the Property hereunder is subject to the full and complete satisfaction or
waiver of each of the following conditions precedent:
 
(i)           The representations and warranties of Purchaser contained in this
Agreement shall be true, complete and accurate in all material respects, on and
as of the date hereof and the Closing Date as if the same were made on and as of
such date.
 
(ii)          Purchaser shall have performed each and every obligation and
covenant of Purchaser to be performed hereunder unless performance thereof is
waived by Seller.
 
Seller shall have the right to waive some or all of the foregoing conditions in
its sole and absolute discretion and Seller shall be deemed to have waived any
such outstanding conditions if it proceeds to Closing.
 
5.9          Failure of a Condition. In the event any of the conditions set
forth in Section 5.8 are not fulfilled or waived by the Closing, then the party
benefitting from such condition may terminate this Agreement by delivering
written notice of such termination to the other party and the Title Company,
whereupon (i) the Earnest Money shall be returned to the Purchaser if the
Purchaser is the terminating party or (ii) the Earnest Money shall be delivered
to Seller if the Seller is the terminating party; whereupon neither party shall
have any obligations to the other except for any obligations that expressly
survive the expiration or earlier termination of this Agreement; provided,
however, that Seller and Purchaser, as the case may be, shall retain all rights
and remedies under this Agreement against the other party for breach of this
Agreement pursuant to Article VI with respect to any failure of the condition
set forth in Sections 5.8(a)(i) or (ii) (with respect to Seller’s breach) or
Section 5.8(b)(i) or (ii) (with respect to Purchaser’s breach), as the case may
be.
 
PURCHASE AGREEMENT
 
 
Page 17

--------------------------------------------------------------------------------

 


Exhibit 10.1
 

 
ARTICLE VI
 
DEFAULT; REMEDIES
 
6.1          Default of Purchaser. In the event Purchaser fails to perform its
obligations to consummate the Closing pursuant to this Agreement for any reason
except failure of a closing condition in Purchaser’s favor set forth in this
Agreement or except failure by Seller to perform hereunder or the permitted
termination hereof by Purchaser or Seller in accordance with the express
provisions hereof, Seller shall be entitled, as its sole remedy, to terminate
this Agreement and recover the Earnest Money as liquidated damages and not as a
penalty, in full satisfaction of claims against Purchaser hereunder. Seller and
Purchaser agree that Seller’s damages resulting from Purchaser’s default are
difficult, if not impossible, to determine and that the Earnest Money is a fair
estimate of those damages which has been agreed to in an effort to cause the
amount of said damages to be certain. In the event of Purchaser’s default and
notwithstanding anything in this Section 6.1 to the contrary, Seller shall have
all remedies available at law or in equity in the event Purchaser or any party
related to or affiliated with Purchaser is asserting any claims or right to the
Property that would otherwise delay or prevent Seller from having clear,
indefeasible and marketable title to the Property unless any such claim is a
claim for specific performance as a result of Seller’s default pursuant to
Section 6.2 of this Agreement. Notwithstanding the foregoing, nothing contained
herein shall limit Seller’s remedies at law or in equity as to any breach of any
covenant, agreement or obligation of Purchaser under this Agreement other than
the failure to close this transaction in accordance with the terms of this
Agreement.
 
6.2          Default of Seller. In the event Seller fails to perform its
obligations pursuant to Section 2.3, 2.4 or 2.8 or to consummate the Closing
pursuant to this Agreement for any reason except failure of a closing condition
in Seller’s favor set forth in this Agreement or except failure by Purchaser to
perform hereunder or the permitted termination hereof by Purchaser or Seller in
accordance with the express provisions hereof, Purchaser may elect to either
(i) terminate this Agreement by giving Seller timely written notice of such
election prior to or at Closing or within five (5) business days after the
Closing in the event of Seller’s failure to consummate the Closing as set forth
above, in which event Purchaser shall be entitled to receive back the Earnest
Money (together with all interest earned thereon) and, if applicable the return
of any Contingency Payments required to be returned by Seller pursuant to
Section 3.4 herein; or (ii) seek specific performance to enforce Seller’s
obligations hereunder by notice to Seller of Purchaser’s election within 30 days
after the originally scheduled Closing Date and filing of such suit within sixty
(60) days of the Closing Date, and to receive reimbursement from the Seller of
the reasonable out-of-pocket expenses incurred by the Purchaser as evidenced by
documentation reasonably acceptable to Seller in connection with this Agreement
in an amount not to exceed Two Hundred Fifty Thousand Dollars ($250,000) in the
event that specific performance is unavailable as a result of Seller’s
conveyance to a third party in violation of the terms of this Agreement. The
remedies set forth in this Section 6.2 shall be the sole and exclusive remedy
available to Purchaser for Seller’s failure to close the transaction which is
the subject of this Agreement in accordance with the provisions of this
Agreement.
 
PURCHASE AGREEMENT
 
 
Page 18

--------------------------------------------------------------------------------

 


Exhibit 10.1
 



6.3          Post-Closing Remedies. Notwithstanding the provisions of
Sections 6.1 and 6.2 above, in the event that after the termination of this
Agreement or after Closing, as the case may be, a party (the “Defaulting Party”)
breaches an obligation hereunder which is expressly stated herein to survive the
termination of this Agreement or Closing, as the case may be, the Defaulting
Party shall be liable to the other party (the “Non-Defaulting Party”) for the
direct, actual damages incurred by the Non-Defaulting Party as a direct result
of such breach. In no event shall the Non-Defaulting Party be entitled to
recover from the Defaulting Party any punitive, consequential or speculative
damages.
 
ARTICLE VII
 
RISK OF LOSS
 
7.1          Minor Damage. In the event of loss or damage to the Property or any
portion thereof (the “premises in question”) which is not “major” (as
hereinafter defined), (i) Seller shall promptly give written notice thereof to
Purchaser, and (ii) this Agreement shall remain in full force and effect and
Seller shall either, at Seller’s option: (A) perform any necessary repairs at
Seller’s sole cost and expense, to Purchaser’s reasonable satisfaction, or
(B) assign to Purchaser all of Seller’s right, title and interest to any claims
and proceeds Seller may have with respect to any casualty insurance policies or
condemnation awards relating to the premises in question (and the amount of any
deductible or self-insured retention shall be credited against the Purchase
Price). In the event that Seller elects to perform repairs upon the Property
pursuant to the foregoing sentence, Seller shall complete such repairs promptly
and the date of Closing shall be extended a reasonable time in order to allow
for the completion of such repairs to Purchaser’s reasonable satisfaction.
 
7.2          Major Damage. In the event of a “major” loss or damage, Seller
shall promptly give written notice thereof to Purchaser. Purchaser shall have
the right to terminate this Agreement by written notice to Seller within ten
(10) business days following the date upon which Purchaser receives Seller’s
written notice, in which event the Earnest Money shall be returned to Purchaser
(and one-half (½) of the Contingency Payments shall be delivered to Purchaser
pursuant to Section 3.4(b) of this Agreement, to the extent applicable) and
neither party shall have any further liability to the other except as expressly
provided for herein. If Purchaser does not elect to so terminate this Agreement
within such ten (10) business days, then Purchaser shall be deemed to have
elected to proceed with Closing, in which event Seller shall, at Seller’s
option, either (a) perform any necessary repairs, or (b) assign to Purchaser all
of Seller’s right, title and interest to any claims and proceeds Seller may have
with respect to any casualty insurance policies or condemnation awards relating
to the premises in question (and the amount of any deductible or self-insured
retention shall be credited against the Purchase Price). In the event that
Seller elects to perform repairs upon the Property pursuant to the foregoing
sentence, Seller shall complete such repairs promptly, at Seller’s sole cost and
expense and to Purchaser’s reasonable satisfaction and the date of Closing shall
be extended a reasonable time in order to allow for the completion of such
repairs to Purchaser’s reasonable satisfaction. Upon Closing, full risk of loss
with respect to the Property shall pass to Purchaser. For purposes of
Sections 7.1 and 7.2, “major” loss or damage refers to the following: (i) loss
or damage to the Property or any portion thereof such that the cost of repairing
or restoring the premises in question to a condition substantially identical to
that of the premises in question prior to the event of damage would be, in the
certified opinion of a mutually acceptable architect, equal to or greater than
ten percent (10%) of the Purchase Price; and (ii) any loss due to a condemnation
which permanently and materially impairs the current use of the Property.
 
7.3          Uniform Vendor and Purchaser Risk Act Not Applicable. It is the
express intent of the parties hereto that the provisions of Sections 7.1 and 7.2
govern the rights of the parties in the event of damage to or condemnation of
the Property and that the Uniform Vendor and Purchaser Risk Act (Section 5.007
of the Texas Property Code) not apply to this Agreement.
 
PURCHASE AGREEMENT
 
 
Page 19

--------------------------------------------------------------------------------

 


Exhibit 10.1
 

 
ARTICLE VIII
 
DISCLAIMERS AND WAIVERS
 
8.1          No Reliance on Documents. Except as expressly stated herein, Seller
makes no representation or warranty as to the truth, accuracy or completeness of
any materials, data or information delivered by Seller to Purchaser in
connection with the transaction contemplated hereby (including specifically,
without limitation, the Property Documents). Purchaser acknowledges and agrees
that all materials, data and information delivered by Seller to Purchaser in
connection with the transaction contemplated hereby (including specifically,
without limitation, the Property Documents) are provided to Purchaser as a
convenience only and that any reliance on or use of such materials, data or
information by Purchaser shall be at the sole risk of Purchaser, except as
otherwise expressly stated herein. Without limiting the generality of the
foregoing provisions, if any budget or similar document is delivered by Seller
to Purchaser, Seller makes no representation or warranty as to the accuracy
thereof, nor shall any such document be construed to impose upon Seller any duty
to spend the amounts set forth in such budget or other document.
 
8.2          Disclaimers. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, IT IS
UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY
WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH
RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR
REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE (OTHER THAN SELLER’S WARRANTY OF TITLE TO BE SET FORTH IN THE
DEED), ZONING, TAX CONSEQUENCES, PHYSICAL OR ENVIRONMENTAL CONDITION, UTILITIES,
OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS, THE
COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL LAWS, THE TRUTH, ACCURACY OR
COMPLETENESS OF THE PROPERTY DOCUMENTS OR ANY OTHER INFORMATION PROVIDED BY OR
ON BEHALF OF SELLER TO PURCHASER, OR ANY OTHER MATTER OR THING REGARDING THE
PROPERTY. PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL
AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY “AS IS, WHERE
IS, WITH ALL FAULTS,” EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS
AGREEMENT. PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT
LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTIES,
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY OR
RELATING THERETO MADE OR FURNISHED BY SELLER, THE MANAGER OF THE PROPERTY, OR
ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER,
TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, VERBALLY OR IN WRITING,
UNLESS SPECIFICALLY SET FORTH IN THIS AGREEMENT. PURCHASER REPRESENTS TO SELLER
THAT PURCHASER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO CLOSING, SUCH
INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE PHYSICAL AND
ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY TO SATISFY ITSELF
AS TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR NONEXISTENCE OR
CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON
OR DISCHARGED FROM THE PROPERTY, AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY
INFORMATION PROVIDED BY OR ON BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH
RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS OF
SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT. OTHER THAN WITH RESPECT TO
SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET
FORTH IN THIS AGREEMENT UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT
ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE
PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S
INVESTIGATIONS, AND PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS,
CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT COSTS) OF
ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE
ASSERTED OR ALLEGED AGAINST SELLER AT ANY TIME BY REASON OF OR ARISING OUT OF
ANY CONSTRUCTION DEFECTS, PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS
(INCLUDING ANY ENVIRONMENTAL LAWS) AND ANY AND ALL OTHER ACTS, OMISSIONS,
EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY, BUT EXCLUDING ANY
CLAIMS BY PURCHASER AGAINST SELLER ARISING UNDER APPLICABLE LAW BASED ON ANY
THIRD PARTY CLAIMS ASSERTED AGAINST PURCHASER; PROVIDED; HOWEVER, THAT THE
FOREGOING PROVISION SHALL NOT BE CONSTRUED TO LIMIT ANY REMEDY PROVIDED TO
PURCHASER UNDER SECTION 6.3 OF THIS AGREEMENT.
 
PURCHASE AGREEMENT
 
 
Page 20

--------------------------------------------------------------------------------

 


Exhibit 10.1
 



8.3          Waivers of Deceptive Trade Practices Act. Purchaser acknowledges
and agrees, on its own behalf and on behalf of its assigns and successors, that
the Texas Deceptive Trade Practices — Consumer Protection Act, Subchapter E of
Chapter 17 of the Texas Business and Commerce Code (the “DTPA”), is not
applicable to this transaction. Accordingly, Purchaser’s rights and remedies
with respect to this transaction, and with respect to all acts or practices of
the other, past, present or future, in connection with this transaction, shall
be governed by legal principles other than the DTPA. In furtherance thereof,
Purchaser agrees as follows:
 
(a)           Purchaser represents that it is a business consumer and that it
seeks to acquire by purchase or lease the goods or services that are the subject
of this Agreement for commercial or business use. Purchaser further represents
that it has knowledge and experience in financial and business matters that
enable it to evaluate the merits and risks of the business transaction that is
the subject of this Agreement. Purchaser also represents that it is not in a
significantly disparate bargaining position in relation to Seller.
 
(b)           Purchaser represents that it has been represented by legal counsel
in seeking or acquiring the goods or services that are the subject of this
Agreement and that the transaction contemplated by this Agreement does not
involve the purchase or lease of a family residence occupied or to be occupied
as the residence of Purchaser. Purchaser shall cause its legal counsel to sign
this Agreement in the space provided below for the purpose of complying with
Section 17.42(a)(3) of the DTPA.
 
(c)           Purchaser agrees, on its own behalf and on behalf of its assigns
and successors, that all of its rights and remedies under the DTPA are WAIVED
AND RELEASED, including specifically, without limitation, all rights and
remedies resulting from or arising out of any and all acts or practices of
Seller in connection with this transaction, whether such acts or practices occur
before or after the execution of this Agreement; provided, however,
notwithstanding anything to the contrary herein, in accordance with
Section 17.42 of the DTPA, Purchaser does not waive Section 17.555 of the DTPA.
 
8.4          Effect and Survival of Disclaimers. Seller has informed Purchaser
that the compensation to be paid to Seller for the Property has been decreased
to take into account that the Property is being sold subject to the provisions
of this Article VIII. Seller and Purchaser agree that the provisions of this
Article VIII shall survive Closing.
 
PURCHASE AGREEMENT
 
 
Page 21

--------------------------------------------------------------------------------

 


Exhibit 10.1
 

 
ARTICLE IX
 
MISCELLANEOUS
 
9.1          Broker. Seller and Purchaser represent each to the other that each
has had no dealings with any broker, finder or other party concerning
Purchaser’s purchase of the Property except Jones Lang LaSalle (“Broker”). If
(and only if) the transaction that is the subject of this Agreement is
consummated, Seller shall pay a commission to Broker pursuant to a separate
written agreement between Seller and Broker. Seller and Purchaser each hereby
agree to indemnify and hold the other harmless from all loss, cost, damage or
expense (including reasonable attorney’s fees) incurred by the other as a result
of any claim arising out of the acts of the indemnifying party (or others on its
behalf) for a commission, finder’s fee or similar compensation made by any
broker, finder or any party who claims to have dealt with such party except
Broker. The foregoing representations and warranties contained in this Section
shall survive the Closing. The Texas Real Estate License Act requires written
notice to Purchaser that it should have an attorney examine an abstract of title
to the property being purchased or obtain a title insurance policy. Notice to
that effect is, therefore, hereby given to Purchaser.
 
9.2          ERISA. Purchaser represents that Purchaser is not an employee
benefit plan or a governmental plan or a party in interest of either such a
plan, and that the funds being used to acquire the Property are not plan assets
or subject to state laws regulating investments of and fiduciary obligations
with respect to a governmental plan. As used herein, the terms “employee benefit
plan,” “party in interest,” “plan assets” and “governmental plan” shall have the
respective meanings assigned to such terms in ERISA, and the term “ERISA” shall
mean the Employee Retirement Income Security Act of 1974, as amended, and the
regulations promulgated in connection therewith. Upon the request of Seller,
Purchaser shall deliver to Seller at Closing a certificate stating that the
foregoing representations are true and correct and containing an agreement by
Purchaser to indemnify Seller against any inaccuracy in such representations.
The foregoing covenants shall survive Closing.
 
9.3          Assignability. Purchaser may not assign its rights under this
Agreement to anyone other than a Permitted Assignee (as hereinafter defined)
without first obtaining Seller’s written approval which approval shall not be
unreasonably withheld, conditioned or delayed. Subject to the conditions set
forth in this Section 9.3, Purchaser may assign its rights under this Agreement
to a Permitted Assignee without the prior written consent of Seller. In the
event that Purchaser desires to assign its rights under this Agreement to a
Permitted Assignee, Purchaser shall send written notice to Seller at least five
(5) business days prior to the effective date of such assignment stating the
name and, if applicable, the constituent persons or entities of the Permitted
Assignee. Such assignment shall not become effective until such Permitted
Assignee executes an instrument reasonably satisfactory to Seller in form and
substance whereby the Permitted Assignee expressly assumes each of the
obligations of Purchaser under this Agreement, including specifically, without
limitation, all obligations concerning the Earnest Money. No assignment shall
release or otherwise relieve Purchaser from any obligations hereunder. For
purposes of this Section 9.3, the term “Permitted Assignee” shall mean an entity
in which Purchaser or any affiliate of Forest City Enterprises, Inc. owns,
controls, or is under common control or ownership. Notwithstanding anything to
the contrary contained herein, Purchaser shall not have the right to assign this
Agreement to any assignee which, in the reasonable judgment of Seller, will
cause the transaction contemplated hereby or any party thereto to violate the
requirements of ERISA. In order to enable Seller to make such ERISA
determination only, Purchaser shall cause to be delivered to Seller such
information as is requested by Seller with respect to a proposed assignee and
the constituent persons or entities of any proposed assignee, including
specifically, without limitation, any pension or profit sharing plans related
thereto.
 
PURCHASE AGREEMENT
 
 
Page 22

--------------------------------------------------------------------------------

 


Exhibit 10.1
 



9.4          Confidentiality. Except for any disclosures required by applicable
law, regulation, ordinance or court order, the non-public information supplied
to or made available to Purchaser by Seller pursuant to this Agreement shall not
be released or disclosed to any other parties other than Purchaser’s agents,
advisors, consultants, potential investors, potential lenders, attorneys and
other necessary parties unless and until this transaction has closed without the
prior written consent of Seller. In the event that this transaction is not
closed for any reason, then except for any disclosures required by applicable
law, regulation, ordinance or court order, (a) Purchaser shall refrain, and
shall cause its agents, representatives and accountants to refrain, from
disclosing all such non-public information to any other party, (b) Purchaser
shall promptly destroy or return to Seller any statements, documents, schedules,
exhibits or other written information obtained from Seller in connection with
this Agreement or the transaction contemplated herein (provided that Purchaser
shall be entitled to retain a copy of any of the foregoing to comply with any
record retention policies or procedures), and (c) notwithstanding anything to
the contrary contained elsewhere in this Agreement, the covenant set forth in
the foregoing clauses (a) and (b) shall survive any termination of this
Agreement. In the event of a breach or threatened breach by Purchaser or its
agents or representatives of this Section 9.4, Seller shall be entitled to seek
an injunction restraining Purchaser or its agents or representatives from
disclosing, in whole or in part, such confidential information. Nothing herein
shall be construed as prohibiting Seller from pursuing any other available
remedy at law or in equity for such breach or threatened breach. Neither party
shall issue any press releases prior to or in connection with the Closing
regarding any of the transactions contemplated herein without the prior written
consent of the other party, which shall not be unreasonably withheld,
conditioned or delayed, which obligation shall survive Closing or any
termination of this Agreement.
 
9.5          Notice. All notices required or permitted hereunder shall be in
writing and shall be served on the parties at the following address:
 

 
If to Seller:
Behringer Harvard 250/290 Carpenter LP

 
Attention: Mark Flynt

 
15601 Dallas Parkway, Suite 600

 
Addison, Texas 75001

 
Facsimile: 214.655.1610




 
With a copy to:
Powell Coleman & Arnold LLP

 
Attention: Carol Satterfield

 
8080 North Central Expressway, Suite 1380

 
Dallas, Texas 75001

 
Facsimile: 214.365.7111




 
If to Purchaser:
Forest City Commercial Group, Inc.

 
Attention: President

 
50 Public Square, Suite 1100

 
Cleveland, Ohio 44113

 
Facsimile: 216.263.6208




 
With a copy to:
Forest City Enterprises, Inc.

 
Attention: General Counsel

 
50 Public Square, Suite 1360

 
Cleveland, Ohio 44113

 
Facsimile: 216.263.6206

 
PURCHASE AGREEMENT
 
 
Page 23

--------------------------------------------------------------------------------

 


Exhibit 10.1
 



Any such notices shall be either (a) sent by certified mail, return receipt
requested, in which case notice shall be deemed delivered two (2) business days
after deposit, postage prepaid in the U.S. mail, or (b) sent via facsimile in
which case notice shall be deemed delivered upon confirmation of transmission,
or (c) sent by a nationally recognized overnight courier, in which case it shall
be deemed delivered one business day after deposit with such courier, or
(d) delivered by hand delivery, in which case it shall be deemed delivered upon
receipt. The above addresses may be changed by written notice to the other
party; provided, however, that no notice of a change of address shall be
effective until actual receipt of such notice.
 
9.6          Time of Essence. Time is of the essence in this Agreement.
 
9.7          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
9.8          Captions. The captions in this Agreement are inserted for
convenience of reference and in no way define, describe or limit the scope or
intent of this Agreement or any of the provisions hereof.
 
9.9          Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns.
 
9.10        Entire Agreement; Modifications. This Agreement contains the entire
agreement between the parties relating to the transactions contemplated hereby
and all prior or contemporaneous agreements, understandings, representations or
statements, oral or written, are superseded hereby. No waiver, modification
amendment, discharge or change of this Agreement shall be valid unless the same
is in writing and signed by the party against which the enforcement of such
modification, waiver, amendment discharge or change is sought.
 
9.11        Partial Invalidity. Any provision of this Agreement which is
unenforceable or invalid or the inclusion of which would affect the validity,
legality or enforcement of this Agreement shall be of no effect, but all the
remaining provisions of this Agreement shall remain in full force and effect.
 
9.12        Discharge of Obligations. Except as otherwise expressly provided
herein, any representations, warranties and covenants shall not survive the
Closing and shall be deemed to merge into the documents delivered at Closing.
 
9.13        Limited Liability. Purchaser agrees that it does not have and will
not have any claims or causes of action against any disclosed or undisclosed
officer, director, employee, trustee, shareholder, partner, principal, parent,
subsidiary or other affiliate of Seller, or any officer, director, employee,
trustee, shareholder, partner or principal of any such parent, subsidiary or
other affiliate (collectively, “Sellers’ Affiliates”), arising out of or in
connection with this Agreement or the transactions contemplated hereby.
Purchaser agrees to look solely to Seller and its assets for the satisfaction of
any liability or obligation arising under this Agreement or the transactions
contemplated hereby, or for the performance of any of the covenants, warranties
or other agreements contained herein, and further agrees not to sue or otherwise
seek to enforce any personal obligation against any of Sellers’ Affiliates with
respect to any matters arising out of or in connection with this Agreement or
the transactions contemplated hereby. The provisions of this Section 9.13 shall
survive the termination of this Agreement and the Closing.
 
9.14        No Third Party Rights. Nothing in this Agreement, express or
implied, is intended to confer upon any person, other than the parties hereto
and their respective successors and assigns, any rights or remedies under or by
reason of this Agreement.
 
PURCHASE AGREEMENT
 
 
Page 24

--------------------------------------------------------------------------------

 


Exhibit 10.1
 



9.15        Further Assurances. Both Seller and Purchaser agree that it will
without further consideration execute and deliver such other documents and take
such other action, whether prior or subsequent to Closing, as may be reasonably
requested by the other party to consummate more effectively the transactions
contemplated hereby.
 
9.16        Construction. The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.
 
9.17        Calculation of Time Periods. Unless otherwise specified, in
computing any period of time described in this Agreement, the day of the act or
event after which the designated period of time begins to run is not to be
included and the last day of the period so computed is to be included, unless
such last day is a Saturday, Sunday or legal holiday under the laws of the State
of Texas, in which event the period shall run until the end of the next day
which is neither a Saturday, Sunday or legal holiday. The final day of any such
period shall be deemed to end at 5 p.m., Dallas, Texas time.
 
9.18        Applicable Law. THIS AGREEMENT IS PERFORMABLE IN DALLAS COUNTY,
TEXAS, AND SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES AND THE LAWS OF THE
STATE OF TEXAS. PURCHASER AND SELLER HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN DALLAS COUNTY, TEXAS, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND HEREBY
IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL
BE HEARD AND DETERMINED IN A STATE OR FEDERAL COURT SITTING IN DALLAS COUNTY,
TEXAS. IF EITHER PARTY SHALL EMPLOY AN ATTORNEY TO ENFORCE OR DEFINE THE RIGHTS
OF SUCH PARTY HEREUNDER, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER FROM
THE NONPREVAILING PARTY ALL OF ITS REASONABLE EXPENSES, INCLUDING REASONABLE
ATTORNEYS’ FEES. PURCHASER AND SELLER AGREE THAT THE PROVISIONS OF THIS SECTION
SHALL SURVIVE THE CLOSING OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT.
 
9.19        Municipal Utility District Notices. Purchaser agrees that if the
Property or any portion thereof is located in a municipal utility district,
Purchaser will, within five (5) days after request by Seller, execute any and
all notices which, in the opinion of counsel for Seller, are required by law to
be given to Purchaser with respect to the Property.
 
9.20        Exhibits and Schedules. The following schedules or exhibits attached
hereto (herein sometimes being referred to as “Exhibit”) shall be deemed to be
an integral part of this Agreement:
 
Exhibit A
Legal Description;
Exhibit B
Property Documents
Exhibit C
Special Warranty Deed
Exhibit D
Bill of Sale
Exhibit E
Assignment of Leases and Security Deposits
Exhibit F
Assignment and Assumption of Intangible Property and Other Rights
Exhibit G
Tenant Notice Letters
Exhibit H
FIRPTA Affidavit
Exhibit I
Agreement Regarding Disclaimers
Exhibit J
Form of Tenant Estoppel
Schedule 1.1(c)
Personal Property
Schedule 1.1(d)
Leases
Schedule 1.1(e)
Contracts

 
PURCHASE AGREEMENT
 

 
Page 25

--------------------------------------------------------------------------------

 


Exhibit 10.1
 



9.21        Intentionally Deleted.
 
9.22        Like Kind Exchange. In the event that Seller elects to sell the
Property as part of a like kind exchange pursuant to Section 1031 of the
Internal Revenue Code, Purchaser agrees to cooperate with Seller in connection
therewith and to execute and deliver all documents which reasonably may be
required to effectuate such exchange as a qualified transaction pursuant to
Section 1031 of the Code; provided that: (a) the Closing shall not be delayed;
(b) Purchaser incurs no additional cost or liability in connection with the
like-kind exchange; (c) Seller pays all costs associated with the like-kind
exchange; and (d) Purchaser is not obligated to take title to any property other
than the Property.
 
[SIGNATURES FOLLOW ON NEXT PAGE]
 
PURCHASE AGREEMENT
 

 
Page 26

--------------------------------------------------------------------------------

 


Exhibit 10.1
 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

 
SELLER:
   
Dated: __________
BEHRINGER HARVARD
 
250/290 CARPENTER LP,
 
a Texas limited partnership
     
By:
Behringer Harvard 250/290 Carpenter GP, LLC, a Texas limited liability company,
   
its general partner
         
By:
       
Samuel A. Gillespie
     
Vice President
     
PURCHASER:
   
Dated: __________
FOREST CITY COMMERCIAL
DEVELOPMENT, INC.
 
an Ohio corporation
     
By:
   
Name:
   
Title:
 

 
ACKNOWLEDGMENT BY TITLE COMPANY
 
Escrow Agent hereby acknowledges receipt of (a) a counterpart of this Agreement
executed by Seller and Purchaser on the ___ day of _______________ 2011, and
(b) Earnest Money from Purchaser in the amount of ____________________ Dollars
($_______________) on the ___ day of _______________ 2011.
 

 
CHICAGO TITLE INSURANCE COMPANY
     
By:
   
Name:
   
Title:
 

 
PURCHASE AGREEMENT
 
 
Page 27

--------------------------------------------------------------------------------

 


Exhibit 10.1
 


EXHIBIT A

 
LEGAL DESCRIPTION
 
[ex10-1pg29.jpg]
 
 
Exhibit A – Page 1

--------------------------------------------------------------------------------

 


Exhibit 10.1
 

 
[ex10-1pg30.jpg]
 
 
Exhibit A – Page 2

--------------------------------------------------------------------------------

 


Exhibit 10.1
 

 
EXHIBIT B

 
PROPERTY DOCUMENTS
 
Seller shall deliver the following to Purchaser to the extent in Seller’s
possession:
 
1.           Copies of all Leases, including any and all modifications or
amendments thereto.
 
2.           A rent roll for the Property for the month in which this Agreement
is executed, or if not yet available, the most recently available month, in the
form customarily prepared for Seller by the current manager of the Property.
 
3.           Copies of all vendor and service contracts to which Seller is a
party that are currently in effect with respect to the Property, including, but
not limited to, all agreements for the provision of janitorial, maintenance,
trash removal, landscaping and security services, to the extent in Seller’s
possession.
 
4.           Copies of all leasing commission agreements with respect to the
Property to which Seller is a party.
 
5.           Operating statements for the Property for the most recent twelve
(12) months (or the period of Seller’s ownership of the Property, if less) in
the format customarily prepared for Seller by the current manager of the
Property.
 
6.           An inventory of the Personal Property, if any, to be conveyed to
Purchaser at Closing.
 
7.           Copies of the ad valorem and personal property tax statements
covering the Property for the current tax year (if available) and for the
previous two (2) years (or the period of Seller’s ownership of the Property, if
less).
 
8.           All Governmental licenses and permits issued to Seller with respect
to the Property to the extent in Seller’s possession, including specifically,
without limitation, building permits, certificates of occupancy, and special or
conditional use permits in Seller’s possession.
 
9.           Plans and specifications for the Improvements, to the extent in
Seller’s possession.
 
10.         Copies of all guaranties and warranties covering the Property, to
the extent in Seller’s possession.
 
11.         Any environmental reports prepared with respect to the Property
which are in Seller’s possession.

 
Exhibit B – Page 1

--------------------------------------------------------------------------------

 


Exhibit 10.1
 

 
EXHIBIT C
 
SPECIAL WARRANTY DEED
 
THE STATE OF TEXAS
§
   
§
KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF ____________________
§
 

 
THAT BEHRINGER HARVARD _____________, a _______________ (hereinafter referred to
as “Grantor”), for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration to it in hand paid by
____________________, a ____________________ (hereinafter referred to as
“Grantee”), whose mailing address is ________________________________________,
the receipt and sufficiency of which consideration are hereby acknowledged, has
GRANTED, BARGAINED, SOLD and CONVEYED, and by these presents does hereby GRANT,
BARGAIN, SELL and CONVEY, unto Grantee all of the real property situated in
__________ County, Texas, described on Exhibit A attached hereto and made a part
hereof for all purposes, together with all and singular the rights, benefits,
privileges, easements, tenements, hereditaments and appurtenances thereon or in
anywise appertaining thereto, and together with all improvements situated
thereon and any right, title and interest of Grantor in and to adjacent streets,
alleys and rights-of-way (said land, rights, benefits, privileges, easements,
tenements, hereditaments, appurtenances, improvements and interests being
hereinafter referred to collectively as the “Property”).
 
This conveyance is made subject to set forth on Exhibit B, attached hereto and
incorporated by reference herein (such matters being referred to herein as the
“Permitted Exceptions”).
 
TO HAVE AND TO HOLD the Property, subject to the Permitted Exceptions, as
aforesaid, unto Grantee, its successors and assigns, forever; and Grantor does
hereby bind itself and its successors and assigns, to WARRANT AND FOREVER DEFEND
all and singular the Property unto Grantee, its successors and assigns, against
every person whomsoever lawfully claiming or to claim the same, or any part
thereof, by, through or under Grantor, but not otherwise.
 
By acceptance of this Special Warranty Deed, Grantee assumes payment of all
property taxes on the Property for the year __________ and subsequent years.
 
IN WITNESS WHEREOF, this Special Warranty Deed has been executed by Grantor to
be effective as of the ___ day of _______________ 20___.
 

 
BEHRINGER HARVARD _____________,
 
a _______________
     
By:
   
Name:
   
Title:
 

 
 
Exhibit C – Page 1

--------------------------------------------------------------------------------

 


Exhibit 10.1
 

 
THE STATE OF TEXAS
§
 
§
COUNTY OF DALLAS
§

 
This instrument was acknowledged before me on the ___ day of _______________
20___, by ____________________, ____________________ of Behringer Harvard
_____________, a _______________, on behalf of said corporation.
 

     
Notary Public

 
 
Exhibit C – Page 2

--------------------------------------------------------------------------------

 


Exhibit 10.1
 

 
EXHIBIT D

 
BILL OF SALE
 
Seller, BEHRINGER HARVARD _____________, a _______________ (“Seller”), having
its principal place of business at Dallas, Texas, in consideration of Ten
Dollars ($10.00), receipt of which is hereby acknowledged, does hereby sell,
assign, transfer and set over to ____________________, a ____________________
(“Purchaser”), the following described personal property, to-wit:
 
All of the furniture, fixtures, equipment, machines, apparatus, supplies and
personal property, of every nature and description, and all replacements thereof
now owned by Seller and located in or on the real estate described on Exhibit A
attached hereto and made a part hereof, excepting therefrom any furniture,
furnishings, fixtures, business equipment or articles of personal property
belonging to tenants occupying the improvements situated on said real estate, or
otherwise excluded pursuant to Tenant Estoppel Certificates executed by such
tenants in connection with the sale and purchase of the real property and
improvements thereon described in that certain Purchase Agreement between Seller
and Purchaser dated _______________, 20___.
 
SELLER MAKES NO WARRANTY OF MERCHANTABILITY, QUALITY OR FITNESS FOR A PARTICULAR
PURPOSE IN RESPECT OF THE FOREGOING PROPERTY, AND THE SAME IS SOLD IN “AS IS,
WHERE IS” CONDITION, WITH ALL FAULTS. BY EXECUTION OF THIS BILL OF SALE,
PURCHASER AFFIRMS THAT IT HAS NOT RELIED ON SELLER’S SKILL OR JUDGMENT TO SELECT
OR FURNISH THE FOREGOING PROPERTY FOR ANY PARTICULAR PURPOSE, THAT SELLER MAKES
NO WARRANTY OR MERCHANTABILITY, QUALITY, OR FITNESS FOR ANY PARTICULAR PURPOSE,
AND THAT THE FOREGOING PROPERTY IS BEING SOLD TO PURCHASER WITHOUT
REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY.
 
IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be signed and sealed
in its name by its officers thereunto duly authorized this ___ day of
_______________ 20___.
 

 
BEHRINGER HARVARD _____________,
 
a _______________
     
By:
   
Name:
   
Title:
 

 
 
Exhibit D – Page 1

--------------------------------------------------------------------------------

 


Exhibit 10.1
 

 
THE STATE OF TEXAS
§
 
§
COUNTY OF DALLAS
§

 
This instrument was acknowledged before me on the ___ day of _______________
20___, by ____________________, ____________________ of Behringer Harvard
_____________, a _______________, on behalf of said corporation.
 

     
Notary Public

 
 
Exhibit D – Page 2

--------------------------------------------------------------------------------

 


Exhibit 10.1
 

 
EXHIBIT E
 
ASSIGNMENT OF LEASES AND SECURITY DEPOSITS
 
THE STATE OF TEXAS
§
   
§
KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF DALLAS
§
 

 
BEHRINGER HARVARD _____________, a _______________ (“Assignor”), in
consideration of the sum of Ten Dollars ($10.00) in hand paid and other good and
valuable consideration, the receipt of which is hereby acknowledged, hereby
assigns, transfers, sets over and conveys to ____________________, a
____________________ (“Assignee”), all of Assignor’s right, title and interest
in and to all leases, including any and all security deposits made by tenants
pursuant to said leases, in effect at the real property in __________ County,
Texas more particularly described on Exhibit A attached hereto (“Existing
Leases”); provided, however, that Assignor reserves and retains for itself any
and all claims and causes of action that have accrued to Assignor under Existing
Leases prior to the effective date of this Assignment of Leases and Security
Deposits.
 
Assignor does hereby agree to defend, indemnify and hold harmless Assignee from
any liability, damages, causes of action, expenses and attorneys’ fees incurred
by Assignee by reason of the failure of Assignor prior to the effective date
hereof to fulfill, perform and discharge all of the various commitments,
obligations and liabilities of Assignor under and by virtue of the Existing
Leases assigned hereunder, including the return of security deposits, which
arise prior to the effective date hereof.

 
IN WITNESS WHEREOF, Assignor has executed this Assignment to be effective as of
the ___ day of _______________ 20___.
 

 
ASSIGNOR
     
BEHRINGER HARVARD _____________,
 
a _______________
     
By:
   
Name:
   
Title:
 

 
 
Exhibit E – Page 1

--------------------------------------------------------------------------------

 


Exhibit 10.1
 

 
THE STATE OF TEXAS
§
 
§
COUNTY OF DALLAS
§

 
This instrument was acknowledged before me on the ___ day of _______________
20___, by ____________________, ____________________ of Behringer Harvard
_____________, a _______________, on behalf of said corporation.
 

     
Notary Public


 
Exhibit E – Page 2

--------------------------------------------------------------------------------

 


Exhibit 10.1
 

 
ACCEPTANCE
 
Assignee hereby accepts the foregoing Assignment of Leases and Security Deposits
and agrees to assume, fulfill, perform and discharge all the various
commitments, obligations and liabilities of Assignor under and by virtue of the
Existing Leases hereby assigned, which arise on or after the effective date
hereof, including the return of security deposits, and does hereby agree to
defend, indemnify and hold harmless Assignor from any liability, damages, causes
of action, expenses and attorneys’ fees incurred by Assignor by reason of the
failure of Assignee from and after the effective date hereof to fulfill, perform
and discharge all of the various commitments, obligations and liabilities of
Assignor under and by virtue of the Existing Leases assigned hereunder,
including the return of security deposits, which arise on or after the effective
date hereof.
 
IN WITNESS WHEREOF, this Acceptance has been executed to be effective as of the
___ day of _______________ 20___.
 

 
ASSIGNEE
     
________________________________________
 
a _______________________________________
     
By:
   
Name:
   
Title:
 



THE STATE OF TEXAS
§
 
§
COUNTY OF DALLAS
§

 
This instrument was acknowledged before me on the ___ day of _______________
20___, by ____________________, ____________________ of ____________________, a
____________________, on behalf of said ____________________.
 

     
Notary Public

 
 
Exhibit E – Page 3

--------------------------------------------------------------------------------

 


Exhibit 10.1
 

 
EXHIBIT F

 
ASSIGNMENT AND ASSUMPTION OF INTANGIBLE PROPERTY
AND OTHER RIGHTS
 
THE STATE OF TEXAS
§
   
§
KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF _________________
§
 

 
FOR VALUE RECEIVED, BEHRINGER HARVARD _____________, a _______________
(“Assignor”) hereby conveys, assigns, transfers, and sets over unto
____________________, a ____________________ (“Assignee”), all the right, title
and interest of Assignor in and to any and all intangible property owned by
Assignor and used in connection with the real estate described on Exhibit A
attached hereto and made a part hereof, and the buildings and improvements
located thereon (“Property”), including without limitation, the right, if any,
to use the name “____________________ Office Building” (specifically excluding,
however the name “Behringer Harvard,” any derivative thereof or any name which
includes the name “Behringer Harvard’ or any derivative thereof), all plans and
specifications in the possession of Assignor which were prepared in connection
with any of the Property, all assignable licenses, permits and warranties now in
effect with respect to the Property, all assignable written contracts and
commitments, if any, described on Exhibit B attached hereto and made a part
hereof, all assignable equipment leases and all rights of Assignor thereunder
relating to equipment located on the Property which will survive the closing
hereunder, but excluding cash on hand and in bank and escrow accounts, and
further excluding any furniture, furnishings, fixtures, business equipment or
articles of personal property belonging to tenants occupying the Property or
otherwise excluded pursuant to Tenant Estoppel Certificates executed by such
tenants in accordance with that certain Purchase Agreement between Assignor, as
seller, and Assignee, as purchaser, dated _______________, 20___, for the sale
and purchase of the Property.
 
Assignor does hereby agree to defend, indemnify and hold harmless Assignee from
any liability, damages, causes of action, expenses and attorneys’ fees incurred
by Assignee by reason of the failure of the undersigned prior to the date hereof
to fulfill, perform, discharge and observe all of the various obligations,
covenants, conditions and provisions with respect to the above-described
property.

 
This Assignment shall be binding upon and shall inure to the benefit of
Assignor, Assignee and their respective successors and assigns.
 
IN WITNESS WHEREOF, Assignor has executed this Assignment and Assumption of
Intangible Property and Other Rights to be effective as of the ___ day of
_______________ 20___.
 

 
BEHRINGER HARVARD _____________,
 
a _______________
     
By:
   
Name:
   
Title:
 

 
 
Exhibit F – Page 1

--------------------------------------------------------------------------------

 


Exhibit 10.1
 

 
ACCEPTANCE
 
Assignee hereby accepts the foregoing Assignment and Assumption of Intangible
Property and Other Rights and agrees to become responsible for and assume,
fulfill, perform, discharge and observe all obligations, covenants, conditions
and provisions accruing or arising or required from and after the date hereof
with respect to the above-described property, and does hereby agree to defend,
indemnify and hold harmless Assignor from any liability, damages, causes of
action, expenses and attorneys’ fees incurred by Assignor by reason of the
failure of the undersigned from and after the date hereof to fulfill, perform,
discharge and observe all of the various obligations, covenants, conditions and
provisions with respect to the above-described property.
 
IN WITNESS WHEREOF, this Acceptance has been executed by Assignee to be
effective as of the ___ day of _______________ 20___.
 

 
________________________________________,
 
a _______________________________________
     
By:
   
Name:
   
Title:
 


 
Exhibit F – Page 2

--------------------------------------------------------------------------------

 


Exhibit 10.1
 

 
EXHIBIT G
 
NOTICE OF PURCHASE AND LEASE ASSIGNMENT TO TENANTS
 
_______________, 20___
 
[Name and Address of Tenant]
 
Re: Sale of ____________________
 
Gentlemen:
 
Please be advised that ____________________ (“Purchaser”) has purchased the
captioned property, in which you occupy space as a tenant pursuant to a lease
dated _______________, 20___ (the “Lease”), from Behringer Harvard _____________
(“Behringer Harvard”), the previous owner thereof. In connection with such
purchase, Behringer Harvard has assigned its interest as landlord in the Lease
to Purchaser and has transferred your security deposit in the amount of
$_______________ (the “Security Deposit”) to Purchaser. Purchaser specifically
acknowledges the receipt of and responsibility for the Security Deposit, the
intent of Purchaser and Behringer Harvard being to relieve Behringer Harvard of
any liability for the return of the Security Deposit.
 
All rental and other payments that become due subsequent to the date hereof
should be payable to ____________________ and should be addressed as follows:
 
____________________
____________________
____________________
 
In addition, all notices from you to the landlord concerning any matter relating
to your tenancy should be sent to ____________________ at the address above.
 

 
Very truly yours,
     
____________________,
 
a ____________________
     
By:
   
Name:
   
Title:
       
BEHRINGER HARVARD _____________,
 
a _______________
     
By:
   
Name:
   
Title:
 

 
 
Exhibit G – Page 1

--------------------------------------------------------------------------------

 


Exhibit 10.1
 

 
EXHIBIT H

 
FIRPTA AFFIDAVIT
 
THE STATE OF TEXAS
§
 
§
COUNTY OF DALLAS
§

 
Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform ____________________, a ____________________ corporation
(Transferee”), that withholding of tax is not required upon the disposition of a
U.S. real property interest by Behringer Harvard _____________, a
_______________ (“Transferor”), the undersigned hereby certifies as follows:
 
1.           Transferor is not a foreign corporation, foreign partnership,
foreign trust or foreign estate (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations);
 
2.           Transferor’s U.S. employer identification number is: #__________;
 
3.           Transferor’s office address is 15601 Dallas Parkway, Suite 600,
Addison, Texas 75001.
 
Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
 
Under penalties of perjury, the undersigned, in the capacity set forth below,
hereby declares that he has examined this certification and to the best of his
knowledge and belief it is true, correct, and complete, and the undersigned
further declares that he has authority to sign this document in such capacity.
 
EXECUTED to be effective as of the ___ day of _______________ 20___.
 

 
BEHRINGER HARVARD _____________,
 
a _______________
     
By:
   
Name:
   
Title:
 



SWORN TO AND SUBSCRIBED BEFORE ME this ___ day of _______________ 20___.
 

     
Notary Public

 
 
Exhibit H – Page 1

--------------------------------------------------------------------------------

 


Exhibit 10.1
 

 
EXHIBIT I

 
AGREEMENT REGARDING DISCLAIMERS
 
This Agreement Regarding Disclaimers (this “Agreement”) is made to be effective
as of the ___ day of _______________ 20___, by ____________________, a
____________________ (“Purchaser”), for the benefit of Behringer Harvard
_____________, a _______________ (“Seller”).
 
RECITALS
 
A.          Seller and Purchaser executed that certain Purchase Agreement
(herein so called) dated to be effective as of the ___ day of _______________
20___, regarding the sale and purchase of certain property more specifically
described therein (the “Property”).
 
B.           The Purchase Agreement requires that at Closing (as defined in the
Purchase Agreement) Purchaser and its counsel shall execute this Agreement;
 
NOW THEREFORE, Purchaser does hereby confirm and agree as follows:
 
1.           No Reliance. Purchaser acknowledges and agrees that Purchaser has
had ample opportunity to review documents concerning the Property and to conduct
physical inspections of the Property, including specifically, without
limitation, inspections regarding the environmental condition of the Property,
the structural condition of the Property, and the compliance of the Property
with the Americans with Disabilities Act of 1990, 42 U.S.C. §12101 et seq.
Purchaser hereby represents, warrants and agrees that (a) Purchaser has examined
the Property and is familiar with the physical condition thereof and has
conducted such investigations of the Property (including without limitation the
environmental condition thereof) as Purchaser has deemed necessary to satisfy
itself as to the condition of the Property and the existence or nonexistence, or
curative action to be taken with respect to, any hazardous or toxic substances
on or discharged from the Property, (b) except as expressly set forth in
Section 5.1 of the Purchase Agreement, neither Seller nor Broker (as defined in
the Purchase Agreement), nor any affiliate, agent, officer, employee or
representative of any of the foregoing has made any verbal or written
representations, warranties, promises or guarantees whatsoever to Purchaser,
express or implied, and in particular, that no such representations, warranties,
guarantees or promises have been made with respect to the physical condition,
operation, or any other matter or thing affecting or related to the Property or
the offering or sale of the Property, and (c) except as expressly set forth in
Section 5.1 of the Purchase Agreement, Purchaser has not relied upon any
representations, warranties, guarantees or promises or upon any statements made
or any information provided concerning the Property provided or made by Seller
or Broker, or their respective agents and representatives, and Purchaser has
elected to purchase the Property after having made and relied solely on its own
independent investigation, inspection, analysis, appraisal and evaluation of the
Property and the facts and circumstances related thereto. Except as expressly
set forth in Section 5.1 of the Purchase Agreement, without limiting the
generality of the foregoing, Purchaser acknowledges and agrees that neither
Seller nor Broker has any obligation to disclose to Purchaser, and shall have no
liability for its failure to disclose to Purchaser, any information known to it
relating to the Property. Purchaser acknowledges and agrees that all materials,
data and information delivered to Purchaser by or through Seller or Broker in
connection with the transaction contemplated herein have been provided to
Purchaser as a convenience only and that any reliance on or use of such
materials, data or information by Purchaser shall be at the sole risk of
Purchaser.

 
Exhibit I – Page 1

--------------------------------------------------------------------------------

 


Exhibit 10.1
 

 
2.           Disclaimers. EXCEPT AS EXPRESSLY SET FORTH IN THE PURCHASE
AGREEMENT, IT IS UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT
ANY TIME MADE ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER,
EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO,
ANY WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, TITLE (OTHER THAN SELLER’S WARRANTY OF TITLE TO BE SET
FORTH IN THE DEED), ZONING, TAX CONSEQUENCES, PHYSICAL OR ENVIRONMENTAL
CONDITION, UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL
APPROVALS, THE COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL LAWS, THE TRUTH,
ACCURACY OR COMPLETENESS OF THE PROPERTY DOCUMENTS OR ANY OTHER INFORMATION
PROVIDED BY OR ON BEHALF OF SELLER TO PURCHASER, OR ANY OTHER MATTER OR THING
REGARDING THE PROPERTY. PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING
SELLER SHALL SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE
PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS,” EXCEPT TO THE EXTENT EXPRESSLY
PROVIDED OTHERWISE IN THE PURCHASE AGREEMENT. PURCHASER HAS NOT RELIED AND WILL
NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED
WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO
THE PROPERTY OR RELATING THERETO MADE OR FURNISHED BY SELLER, THE MANAGER OF THE
PROPERTY, OR ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO
REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, VERBALLY OR
IN WRITING, UNLESS SPECIFICALLY SET FORTH IN THE PURCHASE AGREEMENT. PURCHASER
REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO
CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE
PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY TO
SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR
NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR
TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL RELY SOLELY UPON
SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER OR ITS
AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS,
WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH IN THE PURCHASE
AGREEMENT. OTHER THAN WITH RESPECT TO SUCH REPRESENTATIONS, WARRANTIES AND
COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH IN THE PURCHASE AGREEMENT UPON
CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT
LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL
CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND
PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND
RELEASED SELLER FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION
(INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND
EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR
CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED
AGAINST SELLER AT ANY TIME BY REASON OF OR ARISING OUT OF ANY CONSTRUCTION
DEFECTS, PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING ANY
ENVIRONMENTAL LAWS) AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES
OR MATTERS REGARDING THE PROPERTY, BUT EXCLUDING ANY CLAIMS BY PURCHASER AGAINST
SELLER ARISING UNDER APPLICABLE LAW BASED ON ANY THIRD PARTY CLAIMS ASSERTED
AGAINST PURCHASER; PROVIDED; HOWEVER, THAT THE FOREGOING PROVISION SHALL NOT BE
CONSTRUED TO LIMIT ANY REMEDY PROVIDED TO PURCHASER UNDER SECTION 6.3 OF THE
PURCHASE AGREEMENT.

 
Exhibit I – Page 2

--------------------------------------------------------------------------------

 


Exhibit 10.1
 

 
3.           DTPA Waiver. Purchaser acknowledges and agrees, on its own behalf
and on behalf of its assigns and successors, that the Texas Deceptive Trade
Practices — Consumer Protection Act, Subchapter E of Chapter 17 of the Texas
Business and Commerce Code (the “DTPA”), is not applicable to this transaction.
Accordingly, Purchaser’s rights and remedies with respect to this transaction,
and with respect to all acts or practices of the other, past, present or future,
in connection with this transaction, shall be governed by legal principles other
than the DTPA. In furtherance of the foregoing, Seller and Purchaser agree as
follows:
 
(a)           Purchaser represents that it is a business consumer and that it is
acquiring the Property for commercial or business use. Purchaser further
represents that it has knowledge and experience in financial and business
matters that enable it to evaluate the merits and risks of the business
transaction that is the subject of the Purchase Agreement (including the
acquisition of the Property). Purchaser also represents that it is not in a
significantly disparate bargaining position in relation to Seller.
 
(b)           Purchaser represents that it has been represented by legal counsel
in seeking or acquiring the Property and that the transaction contemplated by
the Purchase Agreement does not involve the purchase or lease of a family
residence occupied or to be occupied as the residence of Purchaser. Concurrently
with the execution of this Agreement, Purchaser shall cause its legal counsel to
sign a copy of this Agreement in the space provided below for the purpose of
complying with Section 17.42(a)(3) of the DTPA.
 
(c)           Purchaser agrees, on its own behalf and on behalf of its assigns
and successors, that all of its rights and remedies under the DTPA are WAIVED
AND RELEASED, including specifically, without limitation, all rights and
remedies resulting from or arising out of any and all acts or practices of
Seller in connection with the business transaction that is the subject of the
Purchase Agreement (including the acquisition of the Property) whether such acts
or practices occur before or after the execution of this Agreement; provided,
however, notwithstanding anything to the contrary herein, in accordance with
Section 17.42 of the DTPA, Purchaser does not waive Section 17.555 of the DTPA.
 
4.           Survival of Disclaimers. Seller and Purchaser agree that the
provisions of this Agreement shall survive Closing.
 

 
[Name of Purchaser]
     
By:
   
Name:
   
Title:
 

 
 
Exhibit I – Page 3

--------------------------------------------------------------------------------

 


Exhibit 10.1
 

 
EXHIBIT J
 
TENANT ESTOPPEL CERTIFICATE
 
To:


Re:
Property Address: ____________________

Lease Date: _______________, 20___
Between ____________________, Landlord
and ____________________, Tenant
Square Footage Leased: __________
Suite No. __________
Floor __________
 
The undersigned Tenant under the above-referenced lease (“Lease”), certifies to
____________________ the following:
 
(1)           The above-described lease has not been canceled, modified,
assigned, extended or amended except at follows: ____________________.
 
(2)           Rent has been paid to the first day of the current month and all
additional rent has been paid and collected in a current manner. There is no
prepaid rent, except $_______________ and the amount of security deposit is
$_______________.
 
(3)           We took possession of the leased premises on _______________,
20___, and commenced to pay rent on _______________, 20___. Rent is currently
payable in the amount of $_______________ monthly.
 
(4)           The Lease terminates on _______________, 20___, and we have the
following renewal option(s): ____________________.
 
(5)           All work to be performed for us under the Lease has been performed
as required and has been accepted by us, except ____________________.
 
(6)           The Lease is: (a) in full force and effect; (b) free from default;
and (c) we have no claims against the Landlord or offsets against rent.
 
(7)           The undersigned has received no notice of prior sale, transfer or
assignment, hypothecation or pledge of the said Lease or of the rents received
therein, except ____________________.
 
(8)           The undersigned has not assigned or sublet the said Lease nor does
the undersigned hold the premises under assignment or sublease, except
____________________.
 
(9)           The base year for operating expenses and real estate taxes, as
defined in the said lease is __________.
 
(10)         The undersigned has no other interest in any other part of the
building of which the premises form a part or to any personal property
appurtenant thereto or used in connection therewith except ____________________.

 
Exhibit J – Page 1

--------------------------------------------------------------------------------

 


Exhibit 10.1
 

 
(11)         The undersigned has no right or option pursuant to the said lease
or otherwise to purchase all or any part of the leased premises or the building
of which the leased premises are a part.
 
(12)         There are no other agreements written or oral between the
undersigned and the Landlord with respect to the Lease and/or the leased
premises and building.
 
(13)         The statements contained herein may be relied upon by the Landlord
under the said Lease and by any prospective purchaser of the fee of the
premises.
 
If we are a corporation, the undersigned is a duly appointed officer of the
corporation signing this certificate and is the incumbent in the office
indicated under his name.
 
In any event, the undersigned individual is duly authorized to execute this
certificate.
 
Dated this ___ day of _______________ 20___.
 

 
Tenant:
     
By
 

 
 
Exhibit J – Page 2

--------------------------------------------------------------------------------

 


Exhibit 10.1
 

 
Schedule 1.1(c)

 
Personal Property
 
[ex10-1pg48.jpg]
 
 
Schedule 1.1(c) – Page 1

--------------------------------------------------------------------------------

 


Exhibit 10.1
 

 
[ex10-1pg49.jpg]
 
 
Schedule 1.1(c) – Page 2

--------------------------------------------------------------------------------

 


Exhibit 10.1
 

 
[ex10-1pg50.jpg]
 
 
Schedule 1.1(c) – Page 3

--------------------------------------------------------------------------------

 


Exhibit 10.1
 

 
[ex10-1pg51.jpg]
 
 
Schedule 1.1(c) – Page 4

--------------------------------------------------------------------------------

 


Exhibit 10.1
 

 
Schedule 1.1(d)

 
Leases*
 
AVELO MORTGAGE, L.L.C.:
- Lease Agreement dated 2/6/2007 by and between Behringer Harvard 250/290
Carpenter LP as Landlord and Avelo Mortgage, L.L.C. as Tenant.
- First Amendment to Lease dated 6/9/2008 by and between Behringer Harvard
250/290 Carpenter LP as Landlord and Avelo Mortgage, L.L.C. as Tenant.
- Memorandum of Lease dated 2/6/2007 by and between Behringer Harvard 250/290
Carpenter LP as Landlord and Avelo Mortgage, L.L.C. as Tenant.
 
LITTON LOAN SERVICING LP (Permitted Transferee):
- Letter notice of sublease dated 10/27/2008 by and between Avelo Mortgage,
L.L.C. as Sublandlord and Litton Loan Servicing LP as Subtenant and Permitted
Transferee.
 
LETTER OF CREDIT:
- Letter of Credit dated 2/9/2007 issued by JPMorgan Chase at the request of
Avelo Mortgage, L.L.C. as Tenant and in favor of Behringer Harvard 250/290
Carpenter LP as Landlord.
 
* Contains a listing of base lease documents excluding letter agreements.

 
Schedule 1.1(d) – Page 1

--------------------------------------------------------------------------------

 


Exhibit 10.1
 

 
Schedule 1.1(e)
 
Contracts
 
[ex10-1pg53.jpg]

 
Schedule 1.1(e) – Page 1

--------------------------------------------------------------------------------

 